      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 1 of 47



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
      IN THE MATTER OF:                                 No: CV-20-00855-PHX-JAT
10
      Swift Air, L.L.C.                                 ORDER
11
                               Debtor.
12
13    Redeye II, LLC, et al.
14                             Appellants,
15    vs.
16    MorrisAnderson & Associates Limited,
17
                               Appellee.
18
19          Appellants Redeye II LLC, Jerry Moyes, Vickie Moyes, and the Jerry and Vickie
20   Moyes Family Trust (collectively, “Appellants”) appeal from the Judgment (the
21   “Judgment”), (Doc. 1 at 9–12); the underlying Order Granting in Part and Denying in Part
22   Motions for Summary Judgment re: Preference Claims Asserted by Trustee (the “Summary
23   Judgment Order”), (Doc. 1 at 13–19); and the Under Advisement Order (the “Under
24   Advisement Order”), (Doc. 19-2 at 65–262), entered by the United States Bankruptcy
25   Court for the District of Arizona (the “Bankruptcy Court”). In support, Appellants filed an
26   Opening Brief. (Doc. 19). Appellee MorrisAnderson & Associates Limited (“Appellee” or
27   the “Trustee”) filed a Brief in response, (Doc. 25), to which Appellants filed a Reply Brief,
28   (Doc. 27). Appellants also filed Objections to the Bankruptcy Court’s Findings of Fact and
          Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 2 of 47



 1   Conclusions of Law, (Doc. 20), and Appellee filed a Response to Appellants’ objections,
 2   (Doc. 26). After reviewing the briefs and record, the Court issues the following order.
 3   I.       BACKGROUND
 4            The below is a brief summary of the background of this case. A more extensive
 5   discussion of the background can be found in the Under Advisement Order, (Doc. 19-2 at
 6   75–116), and Appellants’ Opening Brief, (Doc. 19 at 10–14).
 7            Prior to December 21, 2011, Swift Air, LLC (“Swift” or the “Debtor”) operated as
 8   an aviation management company under a combined 14 CFR Part 121/135 Certificate
 9   (“Part 121 Certificate” and “Part 135 Certificate”) issued by the Federal Aviation
10   Administration (“FAA”). (Doc. 19 at 10). Swift’s business involved managing aircraft
11   owned by other parties and booking charter contracts. (Id.). Swift maintained a Part 135
12   Certificate business which managed corporate/individual charter flights (the “Part 135
13   Business”), and Swift also maintained a Part 121 Certificate business which consisted of
14   flying large charter groups, in particular, professional sports teams (the “Part 121
15   Business”). (Id. at 11). Keeping the Part 121 Certificate operational required that certain
16   criteria be satisfied, such as having five specific positions filled by qualified employees
17   (the “Five Wise Men”).1 (Doc. 19-5 at 173–74).
18            Swift was a wholly owned subsidiary of Swift Aviation Group, Inc. (“SAG”). (Doc.
19   19-2 at 260). SAG also held all the equity interests in Swift Aviation Sales, Inc. (“Sales”),
20   Swift Aviation Management, LLC (“SAVM”), and Swift Aviation Services, LLC
21   (“Services”). (Id.). SAG was wholly owned by the Jerry and Vickie Moyes Family Trust
22   (the “Moyes Trust”). (Id.). Jerry Moyes (“Moyes”) was the sole trustee of the Moyes Trust.
23   (Id.). The Moyes Trust also held all the equity interests in Transjet, Inc. (“Transjet”),
24   Transjet’s subsidiaries (the “Transjet Subsidiaries”), Transpay, Inc. (“Transpay”), and
25   SME Steel Contractors, Inc. (“SME”). (Id.). Moyes also personally owned fifty percent of
26   Redeye II, LLC (“Redeye”). (Id.). Moyes served as Swift’s president, and Kevin Burdette
27   (“Burdette”) served as Swift’s vice-president. (Id. at 78). The companies owned by Moyes
28   1
      The positions are Chief Pilot, Director of Operations, Chief Inspector, Director of Safety,
     and Director of Maintenance. (Doc. 19-5 at 174).

                                                 -2-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 3 of 47



 1   and the Moyes Trust regularly did business with one another and through this business
 2   incurred significant accounts receivable and accounts payable that were outstanding on
 3   December 21, 2011. (Id. at 77–87).
 4          In 2011, Swift’s balance sheet reflected liabilities that were greater than assets by
 5   more than $3 million. (Id. at 88). In the latter half of 2011, Burdette met with two potential
 6   buyers for Swift who ultimately did not purchase the company. (Id.). Then, in October
 7   2011, Jeff Conry (“Conry”), on behalf of Avondale Aviation II, LLC and Jordan Gunthorpe
 8   Holdings, LLC (collectively, the “Buyers”), approached Burdette about purchasing Swift’s
 9   Part 121 Business (the “Transaction”). (Doc. 19 at 11). Notably, the Buyers told Burdette
10   that they only wanted to acquire the equity in Swift’s Part 121 Business and that they
11   intended to merge it with their recently acquired business, Direct Air, which needed a Part
12   121 Certificate. (Doc. 19-2 at 88–89). The Buyers also told Burdette that they planned to
13   obtain a $5 million investment in Swift after its acquisition. (Id. at 90).
14          The Transaction moved forward, terms were solidified, and the Buyers closed on
15   the purchase of the equity interest in Swift for a de minimis payment of $100 on December
16   21, 2011 (the “Transaction Date”). (Doc. 19 at 11–12). Swift’s Part 135 Business was not
17   included in the Transaction, so it was transferred into a newly created entity, Swift Aircraft
18   Management, LLC (“SAM”). (Id. at 12). As part of the Transaction, Swift transferred
19   certain assets and liabilities, including accounts receivable and accounts payable,
20   associated with the Part 135 Business to SAM and SAG pursuant to the Part 135
21   Assignment and Assumption Agreement and Guarantee (the “Assignment and Assumption
22   Agreement”). (Id. at 13). After the closing of the Transaction, Swift and the other Moyes
23   owned companies executed an Inter-Company Settlement Agreement and Mutual Release
24   (the “Settlement Agreement”). (Id.). The Settlement Agreement released Swift from any
25   debts or obligations to the other Moyes owned companies and facilitated a transfer of assets
26   and liabilities between Swift and certain other Moyes owned companies (the “Transfers”).
27   (Id.). The Transfers included a receivable from SAVM (the “SAVM Receivable”) and a
28   receivable from Redeye (the “Redeye Receivable”). (Id.).


                                                  -3-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 4 of 47



 1          After the Transaction, the newly acquired Swift (“New Swift”) experienced
 2   cashflow shortages. (Doc. 19-2 at 105). The $5 million investment that the Buyers planned
 3   to obtain for New Swift never materialized, and New Swift never merged with Direct Air.
 4   (Id. at 107). New Swift also entered into new post-Transaction contracts that exacerbated
 5   its money problems. (Id.). These and other problems led New Swift to commence a Chapter
 6   11 bankruptcy proceeding on June 27, 2012. (Id.). New Swift emerged from its Chapter 11
 7   bankruptcy proceeding through a confirmed restructuring plan in October 2013 after
 8   receiving approximately $6.3 million from Nimbos Holings, LLC (“Nimbos”) in exchange
 9   for the equity interests in the reorganized New Swift. (Doc. 19 at 14).
10          On June 27, 2014, Appellee initiated the underlying adversary proceeding. (Id.).
11   Appellee’s Third Amended Complaint asserted, among other things, preference, fraudulent
12   transfer, and breach of fiduciary duty claims against Appellants and others. (Id.). The
13   Bankruptcy Court issued the Summary Judgment Order and held a trial after which the
14   Bankruptcy Court issued the Under Advisement Order and the Judgment. (Id. at 8, 14).
15   During the adversary proceeding, Appellants’ expert, Grant Lyon (“Lyon”) testified as did
16   Appellee’s expert, Michael Spindler (“Spindler”). (See id. at 23–24).
17          Appellants appealed the Judgment, the Summary Judgment Order, and the Under
18   Advisement Order. (Doc. 1 at 6). Appellants filed an Opening Brief. (Doc. 19). Appellee
19   filed a Brief in response, (Doc. 25), to which Appellants filed a Reply Brief, (Doc. 27).
20   Appellants also filed Objections to the Bankruptcy Court’s Findings of Fact and
21   Conclusions of Law, (Doc. 20), and Appellee filed a Response to Appellants’ objections,
22   (Doc. 26).
23   II.    LEGAL STANDARD
24          The Court has jurisdiction over this case pursuant to 28 U.S.C. § 158(a), which
25   provides that “district courts of the United States shall have jurisdiction to hear appeals . . .
26   from final judgments, orders, and decrees . . . of bankruptcy judges entered in cases and
27   proceedings referred to the bankruptcy judges under section 157 of this title.” 28 U.S.C.
28   § 158(a)(1). Matters referred to a bankruptcy court are classified as either “core” or “non-


                                                   -4-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 5 of 47



 1   core” proceedings. 28 U.S.C. § 157(b). Core proceedings are those “arising under title 11,
 2   or arising in a case under title 11,” and non-core proceedings are those that are “otherwise
 3   related to a case under title 11.” In re Bellingham Ins. Agency, Inc., 702 F.3d 553, 558 (9th
 4   Cir. 2012), aff’d sub nom. Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25 (2014).
 5   Bankruptcy court judges may enter final orders on all core proceedings and may submit
 6   proposed findings of fact and conclusions of law to the district court for entry of final orders
 7   on all non-core proceedings. See 28 U.S.C. § 157(b)–(c). Bankruptcy courts may enter final
 8   judgments in non-core proceedings “with the consent of all the parties to the proceeding.”
 9   Id. § 157(c)(2).
10          Regarding final orders by a bankruptcy court, this Court reviews a bankruptcy
11   court’s findings of fact under the clearly erroneous standard, and conclusions of law de
12   novo. In re Lazar, 83 F.3d 306, 308 (9th Cir. 1996); Granite State Ins. Co. v. Smart
13   Modular Techs., 76 F.3d 1023, 1028 (9th Cir. 1996). Regarding proposed findings of fact
14   and conclusions of law by a bankruptcy court, “any final order of judgment shall be entered
15   by the district judge after considering the bankruptcy judge’s proposed findings and
16   conclusions and after reviewing de novo those matters to which any party has timely and
17   specifically objected.” 28 U.S.C. § 157(c)(1). The Court may “accept, reject or modify the
18   proposed findings of fact or conclusions of law, receive further evidence, or recommit the
19   matter to the bankruptcy judge with instruction.” Fed. R. Bankr. P. 9033(d). In conducting
20   a de novo review, the Court must consider a bankruptcy court’s findings and conclusions
21   and afford them no presumption of validity. 10 Collier on Bankruptcy ¶ 9033.09[3] (16th
22   ed. Rev. 2020).
23   III.   ANALYSIS
24          Appellants make five arguments in their opening brief: (1) the Bankruptcy Court
25   erred in determining that it had jurisdiction to enter a final judgment on preference claims
26   under 11 U.S.C. § 547; (2) the Bankruptcy Court erred in determining that Swift was
27   insolvent at the time of the Transfers under 11 U.S.C. § 547(b)(3); (3) the Bankruptcy Court
28   erred by failing to apply a fair market value standard to certain receivables in the Transfers


                                                  -5-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 6 of 47



 1   for purposes of liability under 11 U.S.C. § 550; (4) the Bankruptcy Court erred in
 2   determining that Appellee satisfied its burden under 11 U.S.C. § 547; and (5) the
 3   Bankruptcy Court abused its discretion in taking judicial notice of certain facts. (Doc. 19
 4   at 18, 22, 35, 37, 42). Appellants also filed objections to the proposed findings of fact and
 5   conclusions of law submitted by the Bankruptcy Court. (Doc. 20). These arguments and
 6   objections are addressed below.
 7          A.     The Bankruptcy Court’s Jurisdiction Regarding Preference Claims
 8                 1.     Stern Claims
 9          While bankruptcy courts generally may enter final orders when adjudicating core
10   proceedings, the Supreme Court held in Stern v. Marshall that Article III of the
11   Constitution prohibits bankruptcy courts from finally adjudicating certain core bankruptcy-
12   related claims. Arkison, 573 U.S. at 28 (citing Stern v. Marshall, 564 U.S. 462 (2011)).
13   Stern explained that a bankruptcy court may not issue a final order “simply because a
14   proceeding may have some bearing on a bankruptcy case.” Stern, 564 U.S. at 499. “[T]he
15   question is whether the action at issue stems from the bankruptcy itself or would
16   necessarily be resolved in the claims allowance process.” Id. Such statutorily core claims
17   over which bankruptcy courts lack constitutional authority to enter final orders are known
18   as “Stern claims.” Arkison, 573 U.S. at 30–31. Stern claims are permitted to proceed before
19   a bankruptcy court as non-core proceedings, and bankruptcy judges may only submit
20   proposed findings of fact and conclusions of law to the district court for such claims. Id. at
21   36.
22          There is a “public rights” exception to the limitations in Stern. Stern, 564 U.S. at
23   465. A private right is one that arises from “the liability of one individual to another under
24   the law.” Northern Pipeline Construction Co. V Marathon Pipe Line Co., 458 U.S. 50, 69–
25   70 (1982) (citing Crowell v. Benson, 285 U.S. 22, 51 (1932)). A public right is one that is
26   “integrally related to particular federal government action.” Stern, 564 U.S. at 465 (citing
27   United States v. Jicarilla Apache Nation, 564 U.S. 162, 174 (2011); Thomas v. Union
28   Carbide Agricultural Products Co., 473 U.S. 568, 584 (1985); Commodity Futures Trading


                                                 -6-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 7 of 47



 1   Comm’n v. Schor, 478 U.S. 833, 844, 856 (1986)). It is not enough that a right be created
 2   by federal statute to qualify as a public right. In re Bellingham, 702 F.3d at 564. Matters
 3   involving public rights are those that are “susceptible of judicial determination, but which
 4   congress may or may not bring within the cognizance of the courts of the United States, as
 5   it may deem proper.” Id. (citing Murray’s Lessee v. Hoboken Land & Improvement Co.,
 6   59 U.S. 272, 284 (1855)). Thus, if a matter involves a public right, then the matter does not
 7   have to be decided by an Article III court, but can be adjudicated by a bankruptcy court,
 8   even if it qualifies as a Stern claim. See In re Bellingham, 702 F.3d at 559.
 9          After Stern, the Supreme Court held that “Article III permits bankruptcy judges to
10   adjudicate Stern claims with the parties’ knowing and voluntary consent.” Wellness Int’l
11   Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1936 (2015). This means that bankruptcy courts
12   may enter final orders on Stern claims with the involved parties’ consent. See In re
13   Bellingham, 702 F.3d at 566 (holding that a party’s right to adjudication by an Article III
14   court in a fraudulent transfer suit is waivable if the involved parties consent to adjudication
15   by a bankruptcy court). If the parties do not consent to a bankruptcy court entering a final
16   order regarding a Stern claim, then a bankruptcy court is to treat the matter as a non-core
17   proceeding and submit proposed findings of fact and conclusions of law to the district court
18   for de novo review and judgment. See Wellness Int’l., 135 S. Ct. at 1940. If a creditor files
19   a claim against a bankruptcy estate, the creditor is considered to have consented to a
20   bankruptcy court entering a final order on certain Stern claims, including preference
21   actions. Langenkamp v. Culp, 498 U.S. 42, 44–45 (1990).
22          Stern dealt with the notedly narrow question of whether a bankruptcy court “lacked
23   the constitutional authority to enter final judgment on a state law counterclaim that is not
24   resolved in the process of ruling on a creditor’s proof of claim.” Stern, 564 U.S. at 503.
25   Since Stern, however, the Ninth Circuit has expanded the types of claims that are
26   considered Stern claims to fraudulent transfer claims. See In re Bellingham, 702 F.3d at
27   565. This expansion was predicated, in part, on an examination of a party’s right to a jury
28   trial. Id. at 563 (“Stern fully equated bankruptcy litigants’ Seventh Amendment right to a


                                                  -7-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 8 of 47



 1   jury trial in federal bankruptcy proceedings with their right to proceed before an Article III
 2   judge.”). The In re Bellingham court reasoned that the Seventh Amendment right to a jury
 3   trial “is powerful evidence that congress also may not deprive such parties of their right to
 4   an Article III tribunal.” Id.
 5          Just like there is a jury right in a recovery action for fraudulent transfers, Id. at 565,
 6   there is a jury right in a recovery action for preferential transfers so long as the creditor
 7   who is the subject of the preference recovery has not filed a claim against the bankruptcy
 8   estate, Langenkamp, 498 U.S. at 45. In fact, the Supreme Court has held that preference
 9   actions are “indistinguishable . . . in all relevant respects” from fraudulent transfer actions.
10   Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 48–49 (1989). Thus, like fraudulent
11   transfer actions, preference actions are Stern claims and bankruptcy courts lack the
12   authority to issue final judgments or orders on them unless the creditor at issue has filed a
13   claim against the bankruptcy estate. See In re AWTR Liquidation Inc., 547 B.R. 831, 836
14   (Bankr. C.D. Cal. 2016).
15                  2.     The Bankruptcy Court’s Findings
16          The Bankruptcy Court found that it had the authority to enter final orders regarding
17   preference claims against Appellants, even if they had not filed a proof of claim. (See Doc.
18   19-2 at 900). The Bankruptcy Court arrived at this determination after noting the “narrow”
19   nature of Stern’s holding and listing two specific criteria that the Bankruptcy Court argued
20   excluded preference claims from Stern: (1) preference claims arise under federal
21   bankruptcy law, and (2) preference claims are a part of the claims allowance process. (Id.
22   at 898). These points are addressed below.
23                         a.        The “Narrow” Nature of Stern’s Holding
24          The Stern court noted that their holding was a “narrow” one. Stern, 564 U.S. at 502
25   (“[W]e agree with the United States that the question presented here is a ‘narrow’ one.”).
26   The holding itself was simply that “[t]he Bankruptcy Court below lacked the constitutional
27   authority to enter final judgment on a state law counterclaim that is not resolved in the
28   process of ruling on a creditor’s proof of claim.” Id. at 503. Since Stern, this narrow holding


                                                   -8-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 9 of 47



 1   has been expanded by the Ninth Circuit to apply to fraudulent transfer claims. See In re
 2   Bellingham, 702 F.3d at 565. As preference actions are “indistinguishable . . . in all relevant
 3   respects” from fraudulent transfer actions, Granfinanciera, 492 U.S. at 48–49, Stern’s
 4   holding should not be considered too narrow to include preference actions.
 5                        b.      Arising Under Federal Bankruptcy Law
 6          It is true that preference claims are not independent of federal bankruptcy law. In re
 7   Kimball Hill, 480 B.R. 894, 905 (Bankr. N.D. Ill. 2012). The fact that a claim is a federal-
 8   law claim, however, does not take the claim outside of Stern. See Stern, 564 U.S. at 492
 9   (noting that the fraudulent transfer action in Granfinanciera, which arises from 11 U.S.C.
10   § 548, could not be adjudicated by a non-Article III court). The claims that fall outside of
11   Stern are public rights claims, Stern, 564 U.S. at 465, and simply because a claim arises in
12   federal law does not mean that it is a public right, In re Bellingham, 702 F.3d at 564.
13   Preference actions, although arising in federal law, involve private rights. See
14   Granfinanciera, 492 U.S. at 34–35.
15                        c.      The Claims Allowance Process
16          While a preference claim can become part of the claims allowance process, it does
17   not necessarily begin that way. If a bankruptcy estate collects on a preference claim against
18   a non-creditor, the non-creditor defendant will then have a claim against the bankruptcy
19   estate. (Doc. 19-2 at 898 (citing 11 U.S.C. §§ 502(d) and (h))). If a bankruptcy estate,
20   however, does not collect on a preference claim against a non-creditor, the non-creditor
21   defendant would not become a part of the claims allowance process because they would
22   remain a non-creditor. Granting a bankruptcy court authority to issue final orders on
23   preference claims against non-creditors because the estate could win on such a claim leads
24   to circular reasoning: A bankruptcy court has authority in a preference claim against a non-
25   creditor so long as the estate wins, and a bankruptcy court can decide that the estate wins
26   so long as the bankruptcy court has authority.
27          The Stern court echoed this sentiment stating that if a “creditor has not filed a proof
28   of claim, the trustee’s preference action does not ‘become[] part of the claims-allowance


                                                  -9-
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 10 of 47



 1   process’ subject to resolution by the bankruptcy court.” Stern, 564 U.S. at 497 (alteration
 2   in original) (quoting Langenkamp, 498 U.S. at 45). Although, a preference claim can be
 3   resolved in bankruptcy court when the defendant has filed a claim against the bankruptcy
 4   estate “because then ‘the ensuing preference action by the trustee become[s] integral to the
 5   restructuring of the debtor-creditor relationship.’” Id. (alteration in original) (quoting
 6   Langenkamp, 498 U.S. at 44).
 7          While the criteria used by the Bankruptcy Court bear on the holding in Stern, they
 8   are not dispositive when determining if a preference action is a Stern claim.
 9                 3.     Appellee’s Arguments
10          Appellee’s arguments on this issue primarily echo the findings of the Bankruptcy
11   Court discussed above. (See Doc. 25 at 7–11). Appellee emphasizes the argument that the
12   Bankruptcy Court had in rem jurisdiction over the preference claims. (See Doc. 25 at 8–
13   11). Appellee’s in rem jurisdiction argument is supported primarily by In Re Dots, LLC, a
14   decision by the Bankruptcy Court of the District of New Jersey. (See Doc. 25 at 9–10
15   (citing In re Dots, 533 B.R. 432, 433 (Bankr. D.N.J. 2015))). Yet, the court in In re Dots
16   does not discuss the public/private rights distinction from Stern that is at the core of the
17   Ninth Circuit’s decision in In re Bellingham. See In re Dots, 533 B.R. 432. Instead, the in
18   rem jurisdiction argument appears to be based primarily on the fact that preference actions
19   are products of the bankruptcy code. Id. at 433. It is not, however, enough that a right be
20   created by federal statute to qualify as a public right and be excepted from Stern. In re
21   Bellingham, 702 F.3d at 564.
22          Additionally, when discussing whether actions to recover preferential transfers
23   pursuant to § 550(a) are correctly characterized as in rem, the Supreme Court has noted
24   that “[t]he proper characterization of such actions is not as clear as [Appellee] suggest[s].”
25   Cent. Virginia Cmty. Coll. v. Katz, 546 U.S. 356, 372 (2006). In fact, the Supreme Court
26   has directly rejected the idea that all preference actions fall within a bankruptcy court’s in
27   rem jurisdiction. See United States v. Nordic Vill. Inc., 503 U.S. 30, 38 (1992) (holding
28   that the preference action at issue was not subject to a bankruptcy court’s in rem


                                                 - 10 -
         Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 11 of 47



 1   jurisdiction). In Nordic Village, the Supreme Court found that because the recovery action
 2   sought “a sum of money, not ‘particular dollars,’ . . . there was no res to which the court’s
 3   in rem jurisdiction could have attached.” Id. (internal citation omitted).
 4            While In re Dots holds that preference actions stem from the in rem jurisdiction of
 5   a bankruptcy court, this argument is not unassailable and seems inconsistent with the Ninth
 6   Circuit’s holding in In re Bellingham. The Court is bound by Ninth Circuit precedent, and
 7   thus must find the in rem jurisdiction argument unavailing.
 8                   4.     Conclusion Regarding Stern
 9            The claims at issue are preference claims arising under 11 U.S.C. § 547. Such claims
10   are Stern claims, In re AWTR Liquidation, 547 B.R. at 836, and they do not fall under the
11   public rights exception to Stern, see Granfinanciera, 492 U.S. at 34–35. Additionally,
12   Appellants have not filed a claim against the bankruptcy estate or consented to final
13   adjudication of the preference claims by the Bankruptcy Court. (Doc. 19 at 19; see Doc.
14   19-2 at 113–14 (listing entities that filed claims against Debtor and excluding Appellants)).
15   Thus, the Bankruptcy Court did not have authority to enter a final order on the preference
16   claims at issue. Instead, the Court will treat the Bankruptcy Court’s order regarding the
17   preference claims as proposed findings of fact and conclusions of law subject to de novo
18   review per Federal Rule of Bankruptcy Procedure 8018.1.2
19            B.     Findings of Fact
20            After thoroughly reviewing the parties’ submissions, the record, and the proposed
21   findings of fact issued by the Bankruptcy Court, the Court finds that the Bankruptcy
22   Court’s proposed findings of fact should be adopted in their entirety. In making this
23   determination, the Court overrules each of the objections made by Appellants to the
24   Bankruptcy Court’s proposed findings of fact. The Court will address each objection to the
25   factual findings in turn.
26
27
     2
      This section of the Court’s Order applies only to the instant preference claims. The Court
28   makes no findings related to the Bankruptcy Court’s authority regarding the other claims
     discussed in the Under Advisement Order.

                                                 - 11 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 12 of 47



 1                 1.     Ehrlich’s Red Flag Email matter-of-factly acknowledges that
 2                        SAG was insolvent even before the Transaction.
 3          Appellants object to the Bankruptcy Court’s finding that Trial Exhibit 066,
 4   November 29, 2011, Memorandum from Ehrlich to Burdette (the “Red Flag Email”),
 5   acknowledges that SAG was insolvent before the Transaction, arguing that the Bankruptcy
 6   Court conflated Swift with SAG. (Doc. 20 at 3). However, the Red Flag Email states that
 7   pending litigation will not be commented on “given the insolvency of SAG.” (Doc. 30-1 at
 8   10). Additionally, the Bankruptcy Court clearly notes that SAG and Swift are different
 9   entities in its Under Advisement Order. (See, e.g., Doc. 19-2 at 81–82). The Bankruptcy
10   Court in no way confuses Swift with SAG and the letter clearly refers to SAG as insolvent.
11   The Court finds Appellants’ objection to this finding is without merit and overrules it.
12                 2.     If Moyes could just get rid of Swift’s 121 Business and have
13                        someone else pay for the Transjet Planes he could solve two
14                        important problems in one fell swoop.
15          Appellants object to the Bankruptcy Court’s finding that the Transaction would
16   solve two problems for Moyes—the losses from the Part 121 Business and the personal
17   guarantee of leases for Transjet planes—in one fell swoop. (Doc. 20 at 3). Yet there is
18   significant evidence that both the Part 121 Business and Transjet leases presented problems
19   for Moyes that would be cured by the Transaction. The Red Flag Email states that “Swift
20   Air has always had losses,” (Doc. 30-1 at 5), and Moyes’s own testimony refers to the fact
21   that the Part 121 Business would be “a very long-term challenging project,” (Doc. 19-3 at
22   794). Further, Swift’s balance sheet showed liabilities significantly in excess of assets
23   leading up to the Transaction. (See Doc. 19-5 at 75). Additionally, Moyes had guaranteed
24   debts for Transjet planes that lease agreements with Swift were helping to pay. (Doc. 19-2
25   at 96–97; see Doc. 19-3 at 434–35).
26          Losses, long-term challenges, liabilities that overshadow assets, and guaranteed
27   debts are all appropriately described as problems that the Transaction would help solve.
28   Even if Moyes was prepared to continue enduring these problems indefinitely and was not


                                                - 12 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 13 of 47



 1   seeking a solution when the Buyers approached Swift, the Bankruptcy Court’s factual
 2   finding is supported by the record. Thus, the Court overrules this objection.
 3                 3.     SAG transferred the SAVM Receivable to Moyes.
 4          Appellants object to the Bankruptcy Court’s finding that SAG transferred the
 5   SAVM Receivable to Moyes, arguing that this is not a fact in evidence. (Doc. 20 at 3). The
 6   Bankruptcy Court, however, supports this factual finding by citing Trial Exhibit 243, Swift
 7   Aviation Management Moyes Promissory Note Ledger, and the Joint Pretrial Statement.
 8   (Doc. 19-2 at 98). Both the trial exhibit and the Joint Pretrial Statement support the
 9   Bankruptcy Court’s finding by showing that the amount of the SAVM receivable was
10   added to a promissory note from SAVM to Moyes. (Docs. 30-1 at 13, 19-3 at 1234). Thus,
11   the Court overrules this objection.
12                 4.     Moyes testified it took about five years and $5 million worth of
13                        cash and time to obtain Swift’s Part 121 Certificate. The Court
14                        found Moyes’s testimony credible but not particularly revealing
15                        because he knew little about Swift’s financial affairs and almost
16                        nothing about the Transaction.
17          Appellants object to the Bankruptcy Court’s finding that Moyes’s testimony on the
18   cost and time required to obtain Swift’s Part 121 Certificate was credible but not revealing.
19   (Doc. 20 at 3–4). While Moyes testified that he believed the Part 121 Certificate cost about
20   $5 million to obtain, he also testified that he could not justify that number or tell the
21   Bankruptcy Court how he arrived at it. (Doc. 19-2 at 1044–45). Thus, even if Moyes’s
22   testimony is credible it is not very revealing as to how the cost of the Part 121 Certificate
23   was calculated and what effects the timing and other specifics surrounding its acquisition
24   may have played in that cost. The Bankruptcy Court noted that Burdette indicated that a
25   confluence of factors impacted Swift negatively, along with the rest of the aviation
26   industry, leading up to the Transaction. (See Doc. 19-2 at 173). Moyes’s testimony about
27   cost did not reveal how these factors may have impacted the value of a Part 121 Certificate.
28          Because Moyes provides no information about why the Part 121 Certificate cost $5


                                                - 13 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 14 of 47



 1   million to obtain years before the Transaction, his simple statement of a number is not
 2   particularly revealing as to the value of a Part 121 Certificate at the time of the Transaction
 3   and what impact the cost of obtaining such a Certificate would have on its value. Thus, the
 4   Court finds that the evidence supports this factual finding and overrules Appellants’
 5   objection.
 6                 5.     Spindler did not find anything suggesting charter contracts would
 7                        add to the value of the holder of a Part 121 Certificate.
 8          Appellants object to the Bankruptcy Court’s finding that Spindler did not find
 9   anything suggesting Swift’s charter contracts would add to the value of the holder of a Part
10   121 Certificate. (Doc. 20 at 4). Spindler testified that he found Swift’s charter contracts to
11   have no value because they were “generating operating losses” for Swift. (Doc. 19-2 at
12   969–71). Of course, had Spindler examined each contract individually, he may have
13   determined that some specific contracts generated gains and others losses, but this would
14   not change the fact that, on the whole, the contracts generated losses. So, while Spindler
15   did not review each contract, he provided reasonable evidence that the charter contracts, as
16   a whole, were not adding value to Swift.
17          Appellants further note that Spindler’s own report shows “Cash in Escrow” of
18   $1,656,297.00, “which represents customer deposits attributable to essentially ‘pre-sold’
19   Part 121 Business/Charter Contracts.” (Doc. 19 at 31–32 (citing Doc. 19-5 at 104–05)).
20   Appellants argue that this “Cash in Escrow” shows that the charter contracts had value such
21   that they produced cash for Swift. This “Cash in Escrow” figure, however, does not show
22   the value of the charter contracts, but simply shows payments related to the charter
23   contracts. The “Cash in Escrow” figure neglects to reflect the costs of acquiring charter
24   contracts, the costs of operating charter contracts, or the costs of collecting on the charter
25   contracts. (See Doc. 19-5 at 104–05). The “Cash in Escrow” figure provides only a partial
26   picture of the charter contracts, and so it cannot be used to successfully show that the
27   charter contracts as a whole added value to the holder of a Part 121 Certificate. Thus, the
28   evidence supports this factual finding and the Court overrules this objection.


                                                 - 14 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 15 of 47



 1                 6.     Buyers certainly knew at the Transaction Date that Swift was
 2                        deeply insolvent on a book value basis. Since Buyers did not
 3                        require a solvency opinion from Ehrlich or anyone else, the Court
 4                        surmises that the Buyers knew Swift was insolvent on a fair
 5                        market value basis but understood this Transaction would not
 6                        occur if the Buyers insisted on a finding of solvency or Seller’s
 7                        warranty and representation of Swift’s solvency.
 8          Appellants object to the Bankruptcy Court’s finding that the Buyers knew that Swift
 9   was insolvent on a book value basis and a fair market value basis. (Doc. 20 at 4). The
10   parties did not dispute that Swift was insolvent on a book value basis on the Transaction
11   Date. (See Doc. 19-2 at 88). Burdette also testified that he discussed the capital needs for
12   New Swift with the Buyers, and that the Buyers would require a capital infusion of $5
13   million for New Swift to be able to progress after the Transaction. (Doc. 19-3 at 445-46).
14   In fact, Burdette testified that, without the $5 million capital infusion, he would not
15   consider the Buyers to be serious purchasers for Swift (Id. at 448). This evidence is
16   uncontroverted and shows that the Buyers likely knew that Swift was insolvent and would
17   require a multi-million-dollar capital infusion to continue operating.
18          Additionally, there is ample evidence that Swift was insolvent on a fair market value
19   basis on the Transaction Date. See infra Section III.D.1. Regardless of whether the practice
20   of obtaining a solvency opinion is common in deals like the Transaction, the Transaction
21   would not have occurred had the Buyers insisted on a finding of solvency or a warranty
22   and representation of Swift’s solvency. Thus, the evidence supports this factual finding and
23   the Court overrules Appellants’ objection.
24                 7.     However, armed with its book of business and its Five Wise Men,
25                        in 2011 Swift was losing copious amounts of money. It needed to
26                        sell that business or shut its doors.
27          Appellants object to the Bankruptcy Court’s finding that Swift was losing money in
28   2011 and needed to be sold or close. (Doc. 20 at 4–5). Yet, the evidence shows that Swift


                                                  - 15 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 16 of 47



 1   had always had losses and Swift’s liabilities were significantly in excess of its assets. See
 2   supra Section III.B.2. Even if this financial downturn was due, in part, to the 2011 NBA
 3   strike, Swift’s fortunes had yet to change at the time of the Transaction. Additionally,
 4   Moyes testified that he sold Swift based purely on Burdette’s recommendation and did not
 5   even know the details of the Transaction. (Doc. 19-2 at 1066). So even if Moyes could have
 6   supported Swift moving forward, he likely would not have done so due to Burdette’s
 7   recommendation. This coupled with the fact that Burdette stated that he and Moyes decided
 8   to enter into the Transaction or have Swift cease operations shows that the Bankruptcy
 9   Court’s finding is amply supported by the record. (Id. at 88 (citing Declaration of Kevin
10   Burdette at 5, In re Swift Air, L.L.C., No. 14-AP-00534 (Bankr. D. Ariz. Mar. 22, 2018),
11   ECF No. 258-3)). Thus, the Court overrules this objection.
12                  8.     Spindler adequately explains why the Arrow, Ryan, and Sky King
13                         bankruptcy sales of entities holding Part 121 Certificates are
14                         germane to a valuation of Swift’s Part 121 Certificate.
15          Appellants object to the Bankruptcy Court’s finding that Spindler adequately
16   explained how the Arrow, Ryan, and Sky King bankruptcy sales of entities holding Part
17   121 Certificates are germane to the valuation of Swift’s Part 121 Certificate, arguing that
18   no explanation is given for this finding and that even the Bankruptcy Court expresses
19   doubts as to the applicability of these sales. (Doc. 20 at 5). Yet, the Bankruptcy Court and
20   the report on which it relied gave several reasons for the applicability of these sales. These
21   reasons include that: “The comparable sales . . . are relatively close in time to the
22   Transaction,” (Doc. 19-2 at 172); Swift declared bankruptcy approximately six months
23   after the Transaction, so its financial position was similar to that of the companies
24   examined, (Doc. 19-5 at 80); each comparable airline attempted to find a buyer for their
25   Part 121 Certificate prior to their bankruptcy, (Doc. 19-5 at 81–85); and at the time of the
26   Transaction, “many airline companies were unable to monetize any value for their Part 121
27   Certificates,” (Id. at 85).
28          It is uncontested that Part 121 Certificates cannot simply be transferred or


                                                 - 16 -
         Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 17 of 47



 1   purchased, but a buyer must acquire ownership in an existing company that holds a Part
 2   121 Certificate or go through the process of obtaining a Part 121 Certificate from the FAA.
 3   (Doc. 19-3 at 1236). Thus, looking to prior sales of companies possessing a Part 121
 4   Certificate is a reasonable step in valuing a Part 121 Certificate. Because no party could
 5   provide a comparable sale of an operating Part 121 Certificate in which the Part 121
 6   Certificate was assigned value, the bankruptcy sales were the best alternative available.3
 7            In making its finding, the Bankruptcy Court noted that, “[i]ntangible assets are
 8   always difficult to value and the values ascribed cannot be attained with absolute
 9   certainty.” (Doc. 19-2 at 172). Given the difficult nature of such a valuation, any valuation
10   would be subject to some level of doubt. But the Bankruptcy Court’s proposed factual
11   finding is well supported by the record, and the Court overrules this objection.
12                  9.     The Bankruptcy Court found a proposed bankruptcy sale for $1.1
13                         million, subject to higher and better bids to be persuasive as to
14                         Swift’s insolvency.
15            Appellants object to the Bankruptcy Court’s finding that a proposed bankruptcy sale
16   of New Swift for $1.1 million, free and clear of any debts, was persuasive arguing that this
17   was merely an opening bid, that the Debtor abandoned the sale, and that New Swift was
18   ultimately sold for $6.3 million. (Doc. 20 at 5). While the $1.1 million bid was simply an
19   opening bid, it was agreed to by Conry on behalf of New Swift. (Doc. 19-3 at 162). Conry
20   agreeing to an opening bid of $1.1 million for all of New Swift’s assets, including the
21   operating Part 121 Certificate, free and clear of any debts provides persuasive evidence
22   that the value of New Swift’s operating Part 121 Certificate was around $1.1 million.
23   Because Swift’s liabilities significantly exceeded $1.1 million, such a valuation would
24   support a finding of insolvency. New Swift later abandoned this sale, (See Doc. 19-2 at
25   175), but that does not erase the fact that New Swift initially agreed to a bid for all assets,
26   3
       Spindler’s Rebuttal Report cited the Mesaba Airlines transaction in which an operating
     airline with a Part 121 Certificate was sold in 2010. (Doc. 19-5 at 162–63). The Part 121
27   Certificate, however, was not assigned any value in this sale as $12 million was paid for
     Mesaba’s intangible assets—which would include the Part 121 Certificate—with $.5
28   million being assigned to a non-compete agreement and $11.5 million being assigned to
     customer contracts. (Id.).

                                                 - 17 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 18 of 47



 1   including the Part 121 Certificate, free of any debts for only $1.1 million.
 2          While the ultimate sale to Nimbos for $6.3 million may provide some evidence of
 3   the value of New Swift’s assets, it was a complex transaction that does not work to erase
 4   the acceptance of the $1.1 million bid. (See Doc. 19-5 at 188–271). Thus, the Bankruptcy
 5   Court’s factual finding is supported by the record, and the Court overrules this objection.
 6                 10.    While Appellants note that the ongoing Part 121 Business
 7                        operations of Swift had value on the Transaction Date and that
 8                        Swift’s Five Wise Men were a part of that value, the Court finds
 9                        such values are all subsumed within the Part 121 Certificate value
10                        found by Spindler.
11          Appellants object to the Bankruptcy Court’s finding that the values of the ongoing
12   Part 121 Business operations and the Five Wise Men were subsumed within the Part 121
13   Certificate value found by Spindler because the models for a Part 121 Certificate sale used
14   by Spindler did not have ongoing operations or the Five Wise Men. (Doc. 20 at 5–6).
15   Spindler used bankrupt companies as models when valuing the Part 121 Certificate, but he
16   and the Bankruptcy Court gave numerous reasons as to why this was an appropriate
17   valuation method. See supra Section III.B.8. Most notably, the fact that there was no
18   example of a sale close in time to the Transaction of an operating Part 121 Certificate
19   airline in which the Part 121 Certificate was assigned a positive value shows that the
20   bankruptcies provided the best models for valuation. See supra Section III.B.8.
21          Additionally, Swift was losing significant money through its operations and existing
22   book of business, see supra Section III.B.7, and there was evidence that the charter
23   contracts as a whole caused losses for Swift, see supra Section III.B.5. Thus, when valuing
24   the Part 121 Certificate in the context of the entire business, the ongoing operations and
25   existing charter contracts would not provide value outside of the Part 121 Certificate.
26          Each model Spindler used to arrive at his valuation of a Part 121 Certificate tried,
27   and failed, to sell their operational Part 121 Certificate, and Swift was losing significant
28   amounts of money even with its ongoing operations and book of business. Because of these


                                                - 18 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 19 of 47



 1   facts, the Bankruptcy Court’s finding that the value of Swift’s ongoing operations and Five
 2   Wise Men were subsumed within the Part 121 Certificate is well founded and the Court
 3   overrules this objection.
 4                 11.    The fact that Spindler’s market research only pointed to Part 121
 5                        Certificates where the owner was in bankruptcy and not
 6                        operating under their Part 121 Certificates only suggests to the
 7                        Court that, in and around December 2011, there was little or no
 8                        market for fully operational Part 121 Businesses similar to
 9                        Swift’s.
10          Appellants object to the Bankruptcy Court’s finding that there was little to no market
11   for a fully operational Part 121 Certificate business similar to Swift’s around the
12   Transaction Date arguing that Spindler did not conduct appropriate research, did not use
13   comparable airlines in his research, and did not use the Transaction as a comparable sale.
14   (Doc. 20 at 6). While Appellants argue that Spindler did not conduct appropriate research,
15   Appellants’ expert provides no alternative research to show that better comparable
16   transactions could have been used. (See Doc. 19-5 at 119–55). Additionally, while
17   Appellants argue that the airlines used by Spindler were not comparable, the sales cited by
18   Spindler were applicable to Swift’s sale and Spindler adequately explained why they were
19   comparable. See supra Section III.B.8.
20          Appellants further argue that the Transaction itself provides a comparable sale
21   based, in part, on the fact that the Transaction was independently undertaken at arm’s
22   length. (Doc. 19-5 at 139). Appellants’ expert, Lyon, defines “arm’s length” as a
23   transaction between two unaffiliated parties acting such that no conflict of interest arises.
24   (See id. at 122). The Court agrees that the Transaction was at arm’s length. There is no
25   evidence that the Buyers and Swift had a conflict or affiliation at the time of the
26   Transaction. However, the Court finds Appellants’ contention that this then means that the
27   Transaction itself can be used to show a market for an operational Part 121 Certificate to
28   be overstated. While it is true that the Buyers were at arm’s length, it is also true that the


                                                 - 19 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 20 of 47



 1   Buyers did not personally guarantee or take on any of Swift’s debt or pay more than de
 2   minimis value in exchange for the Part 121 Certificate. (Doc. 19-2 at 170–71). Instead,
 3   Buyers simply took equity ownership of Swift and its assets subject to Swift’s debt for a
 4   de minimis payment of $100. (Id.).
 5          Rather than show that there was a market for an operational Part 121 Certificate,
 6   such an arm’s-length transaction more likely shows that the Buyers believed they could put
 7   Swift’s assets to use regardless of the existence or lack of a market for operational Part 121
 8   Certificates. Should the Buyers be wrong, they would not take on any personal loss for the
 9   Part 121 Certificate other than the $100 payment. Should the Buyers be right, they would
10   realize benefits from a relatively low-risk venture. Thus, the Court is not persuaded by the
11   Transaction itself that there was a market for operational Part 121 Certificates on the
12   Transaction Date. The Bankruptcy Court’s finding is supported by the record and the Court
13   overrules this objection.
14                 12.     The comparable sales identified by Spindler were all preceded by
15                         pre- and post-bankruptcy efforts by those airlines to sell their
16                         business as fully operational 121 businesses. Each of those sellers
17                         could not obtain buyers despite concerted and professionally led
18                         efforts to do so.
19          Appellants object to the Bankruptcy Court’s finding that the failure of the
20   comparative airlines used by Spindler to find buyers for their operational Part 121
21   Certificates suggest that there was little to no market for such Part 121 Certificates. (Doc.
22   20 at 6–7). Appellants argue that using the failures of the comparable companies to find
23   that Part 121 Certificate airlines had “little or no value” is incorrect. (Id.). The Court agrees
24   with Appellants that making such a bold finding would be incorrect. However, that is not
25   what the Bankruptcy Court did. The Bankruptcy Court used the fact that comparable
26   airlines could not find buyers for their operational Part 121 Certificates in conjunction with
27   the other evidence regarding the value of Part 121 Certificates and determined that the
28   appropriate valuation was $800,000, per Spindler’s report. (Doc. 19-2 at 173). Thus, the


                                                  - 20 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 21 of 47



 1   Court finds Appellants’ objection to this finding is without merit and overrules it.
 2          C.     Omissions of Fact
 3          In addition to contesting the Bankruptcy Court’s proposed findings of fact,
 4   Appellants argue that the Bankruptcy Court disregarded evidence without adequate
 5   explanation in contravention of Ninth Circuit precedent. (Doc. 20 at 7). After considering
 6   the parties’ submissions, the record evidence, and the proposed findings of fact by the
 7   Bankruptcy Court, the Court finds that the additional factual findings proposed by
 8   Appellants are either not relevant, not supported by the evidence, or were considered by
 9   the Bankruptcy Court in making its proposed findings of fact. Thus, the Court overrules
10   each of the objections made by Appellants regarding factual omissions and will address
11   each objection in turn.
12                 1.     Pre-Transaction Historic Financial Condition
13          Appellants assert that the Bankruptcy Court should have made a finding that Swift
14   had positive retained earnings for 2008–2010. (Id.). The Bankruptcy Court made such a
15   finding when it discussed Swift’s financial statements before the Transaction. (See Doc.
16   19-2 at 95–96). Such a finding did not overcome the record evidence showing that Swift
17   was insolvent at the time of the Transaction. See infra Section III.D.1. Thus, Appellants’
18   objection is without merit and the Court overrules it.
19                 2.     121 Business versus 135 Business
20          Appellants assert that the Bankruptcy Court should have made a finding that
21   Spindler’s analysis did not differentiate between Swift’s Part 121 Business and Swift’s Part
22   135 Business. (Doc. 20 at 7–8). The Spindler report, however, very clearly differentiates
23   between the businesses, and goes so far as to state what types of business each Certificate
24   is connected to. (Doc. 19-5 at 69–71, 77). The exhibits that Spindler relied on and attached
25   to his report also clearly delineate between the Part 121 Business and the Part 135 Business.
26   (See Doc. 19-5 at 98, 100, 102, 105). Additionally, Spindler’s insolvency analysis
27   individually looked at Part 121 Business assets, namely the Part 121 Certificate. (Id. at 74–
28   85). Thus, Appellants’ objection is without merit and the Court overrules it.


                                                - 21 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 22 of 47



 1                 3.      Decision to Sell and Timing of Sale
 2          Appellants assert that the Bankruptcy Court should have made a finding that Moyes
 3   did not want to sell the company quickly around the time of the Transaction. (Doc. 20 at
 4   8–9). Yet, the record shows that, leading up to the Transaction, Burdette and Moyes
 5   decided to either enter into the Transaction or have Swift cease operations. (Doc. 19-2 at
 6   88 (citing Declaration of Kevin Burdette at 5, In re Swift Air, L.L.C., No. 14-AP-00534
 7   (Bankr. D. Ariz. Mar. 22, 2018), ECF No. 258-3)). Additionally, whether Moyes dictated
 8   the timing of the Transaction, he ultimately decided to sell Swift’s Part 121 Business. Thus,
 9   whether Moyes had the ability to continue financing Swift or whether the Buyers dictated
10   the speed of the sale is of little relevance, and the Court overrules this objection.
11                 4.      Operational vs. Non-Operational Part 121 Certificates
12          Appellants assert that the Bankruptcy Court should have made a finding that there
13   was a difference between an operational Part 121 Certificate and a non-operational Part
14   121 Certificate based upon Conry’s testimony on the subject. (Doc. 20 at 9). The
15   Bankruptcy Court discussed this point when examining Conry’s testimony regarding the
16   additional value had by an operational Part 121 Certificate. (Doc. 19-2 at 132 (“The fact
17   that Swift was a going concern was useful because a non-operating Part 121 Certificate
18   acquisition would take time and money to jump start.”)). This difference was also
19   considered by Spindler when making his report as he used a going concern standard when
20   valuing Swift’s assets. (Id. at 972). Thus, Appellants’ objection is without merit and the
21   Court overrules it.
22                 5.      Valuation of Part 121 Certificate
23          Appellants assert that the Bankruptcy Court should have made a finding that Lyon’s
24   valuation of the Part 121 Certificate was appropriate, arguing that the Bankruptcy Court
25   did not find that Lyon was “somehow not credible or disagree with any of his assessments.”
26   (Doc. 20 at 9–10). This statement by Appellants is glaringly incorrect. The Bankruptcy
27   Court found that Lyon’s analysis was “flawed for several reasons.” (Doc. 19-2 at 170).
28   Those reasons include finding the use of the Transaction itself to determine the value of


                                                 - 22 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 23 of 47



 1   the Part 121 Certificate to be inappropriate, noting that Lyon gave no comparable sales of
 2   operating Part 121 Certificates in his analysis, and the failure to use the income, cost, or
 3   market approaches of valuation. (Id. at 169–72). Thus, Appellants’ objection is without
 4   merit and the Court overrules it.
 5                   6.   Part 121 Certificates Generally
 6          Appellants assert that the Bankruptcy Court should have made a finding that
 7   keeping a Part 121 Certificate active required flying certain aircraft every 90 days and that
 8   the process for taking a dormant Part 121 Certificate to active status is nearly the same as
 9   starting the process anew. (Doc. 20 at 10). Such a finding would not have been relevant to
10   the valuation of Swift’s Part 121 Certificate. The Bankruptcy Court valued Swift’s Part
11   121 Certificate on a going concern basis, so the similarity between having a dormant Part
12   121 Certificate and no Part 121 Certificate at all would not have impacted that valuation.
13   See supra Section III.C.4. Thus, Appellants’ objection is without merit and the Court
14   overrules it.
15                   7.   Independent Verification of Part 121 Certificate Value
16          Appellants assert that the Bankruptcy Court should have made a finding that Lyon
17   received independent verification that the cost to obtain a Part 121 Certificate was
18   approximately $4–$6 million, arguing that this cost verification supports Lyon’s valuation
19   of the Part 121 Certificate. (Doc. 20 at 10–11). Yet, Lyon is very clear that a Part 121
20   Certificate cannot be valued as a standalone asset but must be valued as a part of the
21   existing business to which it is attached. (19-3 at 997). Thus, determining the value of a
22   Part 121 Certificate based on its general cost would seem faulty, as that analysis would
23   ignore the critical parts of the business holding the Part 121 Certificate, like existing
24   contracts and operating expenses. Certainly, if a Part 121 Certificate must be valued as a
25   part of the existing business to which it is attached, then the value of the existing business
26   must have an impact on the value of the Part 121 Certificate. Valuing a Part 121 Certificate
27   based on the cost to acquire it would exclude the value of the business, be it positive or
28   negative.


                                                 - 23 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 24 of 47



 1          This is borne out by the record. Lyon himself agreed that if a party can buy an asset
 2   for less than the cost to build it up from scratch, then the cost approach is not an appropriate
 3   method for valuing that asset. (Doc. 19-3 at 1075). Spindler also notes that the cost method
 4   would be inappropriate for valuing a Part 121 Certificate at the time of the Transaction due
 5   to the ability to acquire an airline with an operating Part 121 Certificate for less than the
 6   cost to obtain a new Part 121 Certificate. (Doc. 19-5 at 79). Based on the record, even if
 7   Lyon’s determination of cost to acquire a Part 121 Certificate was correct, due in part to
 8   the negative market forces in the airline industry at the time of the Transaction, cost was
 9   not an appropriate method to value Swift’s Part 121 Certificate. (See Doc. 19-2 at 173).
10   Thus, Appellants’ objection is without merit and the Court overrules it.
11                 8.      Owner’s Opinion of Value
12          Appellants assert that the Bankruptcy Court should have made a finding regarding
13   Burdette’s opinion that the value of Swift’s Part 121 Certificate was $5–$10 million, and
14   that a Part 121 Certificate is an appreciating asset. (Doc. 20 at 11). The Bankruptcy Court,
15   however, found Burdette’s testimony to this point “not credible,” and the Court agrees.
16   (Doc. 19-2 at 173). Swift’s books show that it only capitalized $1.4 million to obtain the
17   Part 121 Certificate, (see id.), Burdette did not point to any figures to support his assertion,
18   (see Doc. 19-2 at 454–55), $10 million is well over even the $4–$6 million valuation put
19   on the Part 121 Certificate by Appellants’ own expert, (Doc. 19-5 at 137), and Burdette
20   turned down an offer to “replicate the [121] certificate” of a competitor for $5 million,
21   (Doc. 19-5 at 369–70). Thus, the Court agrees with the Bankruptcy Court that Burdette’s
22   testimony is not credible and overrules the objection.
23                 9.      Cost to Acquire Swift’s Part 121 Certificate
24          Appellants assert that the Bankruptcy Court should have made a finding that the
25   cost to acquire Swift’s Part 121 Certificate was $6–$7 million. (Doc. 20 at 11–13). Swift’s
26   books don’t support this cost conclusion, see supra Section III.C.8, but even if they did,
27   the cost to acquire Swift’s Part 121 Certificate has little bearing on its ultimate valuation,
28   see supra Section III.C.7. The Bankruptcy Court correctly noted that, even if the cost of


                                                  - 24 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 25 of 47



 1   Swift’s Part 121 Certificate was $6–$7 million, that cost was years before the “apocalypse”
 2   that significantly hindered the aviation business. (Doc. 19-2 at 173). Thus, the Court
 3   overrules this objection.
 4                 10.    Primary Cause of 2011 Adverse Operations
 5          Appellants assert that the Bankruptcy Court should have made a finding that the
 6   2011 NBA strike “negatively and temporarily impacted [Swift’s] operations” and “[kept]
 7   that fact in mind when determining that Swift’s Charter Contracts had no value due to
 8   operational losses in the same time period.” (Doc. 20 at 13). The Bankruptcy Court found
 9   that the 2011 NBA lockout impacted Swift’s operations. (Doc. 19-2 at 88). Even after the
10   2011 NBA strike ended, though, New Swift continued losing money while holding these
11   contracts. (See Doc. 25-7 at 2–18). Additionally, New Swift ultimately emerged from
12   bankruptcy after “shedding numerous unfavorable customer contracts.” (Doc. 19-2 at 177).
13   Thus, the Bankruptcy Court’s findings regarding Swift’s customer contracts and operations
14   is well supported by the record, and the Court overrules this objection.
15                 11.    Replacement Cost for Part 121 Certificate
16          Appellants assert that the Bankruptcy Court should have made a finding that
17   Spindler neither conducted an analysis of replacement costs for a Part 121 Certificate nor
18   sought a third-party opinion on the replacement costs for a Part 121 Certificate. (Doc. 20
19   at 13). Of course, as discussed above, cost, replacement or otherwise, is not an appropriate
20   method for valuing a Part 121 Certificate. See supra Section III.C.7. Thus, such a finding
21   would not be relevant to the valuation of Swift’s Part 121 Certificate, and the Court
22   overrules this objection.
23                 12.    Charter Contracts
24          Appellants assert that the Bankruptcy Court should have made a finding that
25   Spindler did not review any of the contracts held by Swift at the Transaction Date, that
26   neglecting to review individual contracts was an error, that the charter contracts had value,
27   and that more contracts could have erased Swift’s losses. (Doc. 20 at 13–14). It is true that
28   Spindler did not read the individual contracts held by Swift when creating his report. (Doc.


                                                - 25 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 26 of 47



 1   19-2 at 1015). Spindler, however, considered the contracts in making his report, and found
 2   that they did not add value to Swift’s Part 121 Certificate because Swift was losing money
 3   on the contracts as a whole. (Id. at 1036–37). While some of the contracts may have added
 4   value, the evidence shows that the contracts as a whole continued to generate losses for
 5   New Swift after the Transaction. (See Doc. 25-7 at 2–18). In fact, upon emerging from
 6   bankruptcy, New Swift had shed many of their unfavorable contracts while retaining the
 7   favorable ones. (See Doc. 19-2 at 177). Thus, the Bankruptcy Court’s findings regarding
 8   the contracts are supported by the evidence, and the Court overrules this objection.
 9                 13.    Tax Note
10          Appellants assert that the Bankruptcy Court should have made a finding that the
11   promissory note calling for payment by SAG and SAM of up to $400,000 to New Swift
12   was an asset of Swift on the Transaction Date. (Doc. 20 at 14). Yet, “SAG was simply a
13   holding company with no business of its own and . . . SAM was a newly created entity with
14   no demonstrated capitalization,” (Doc. 19-2 at 101), and payments were never made on the
15   tax note, (Id. at 1130). Thus, the record shows, and the Bankruptcy Court correctly found,
16   that the tax note provided Swift no value, and this objection is overruled.
17                 14.    Post-Transaction Losses
18          Appellants assert that the Bankruptcy Court should have made a finding that New
19   Swift incurred post-Transaction losses. (Doc. 20 at 14–15). Regardless of any post-
20   Transaction losses, Swift was insolvent at the Transaction Date. See infra Section III.D.1.
21   Thus, the post-Transaction losses are not relevant to the preference claims at issue, and the
22   Court overrules this objection.
23                 15.    Swift Bankruptcy Sale
24          Appellants assert that the Bankruptcy Court should have made a finding that
25   Nimbos’s purchase of New Swift as New Swift exited bankruptcy was a comparable sale
26   that provided evidence of Swift’s value. (Doc. 20 at 15). The ultimate sale to Nimbos for
27   $6.3 million, however, occurred only after significant financing had been secured,
28   numerous unfavorable contracts were dropped by Swift, Swift was able to shed all of its


                                                - 26 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 27 of 47



 1   debt, and Swift was able to reduce its lease payments for certain aircraft. (See Docs. 19-5
 2   at 188–271, 19-2 at 177). Thus, the facts do not support the assertion that the sale to Nimbos
 3   was a comparable sale, and the Court overrules this objection.
 4                 16.    Collectability of SAVM Receivable and Redeye Receivable
 5          Appellants assert that the Bankruptcy Court should have made a finding that the
 6   SAVM and Redeye Receivables were not collectable and should have applied a fair market
 7   value standard to these uncollectable receivables. (Doc. 20 at 15–16). It is true that SAVM
 8   had no assets on their books and was not operating at the time of the Transaction, (Doc.
 9   19-3 at 389, 209), and that Redeye likely did not have assets on their books capable of
10   paying the receivable held by Swift at the time of the Transaction, (Doc. 19-2 at 1027).
11   However, Swift never treated the SAVM Receivable as uncollectable by writing it down
12   in their books, and there was no evidence of any effort made by Swift to collect this
13   receivable. (Doc. 19-3 at 265–67).
14          Additionally, the representative for SAG, the parent of SAVM, testified that the
15   SAVM Receivable was a collectable asset because Moyes would “make it good.” (Doc.
16   25-10 at 137–38). Burdette similarly testified that Moyes “funded” certain of his companies
17   to “help[] them out” when they could not make payments that were due. (Doc. 19-3 at 409–
18   10). Moyes also testified that he and his companies “had to pay our payables,” (Doc. 19-2
19   at 1055), and that he would loan money to pay debts owed by, at least one of, his
20   companies, (see id. at 1067). The record reflects that Moyes was no stranger to loaning
21   money to his companies so they could satisfy their payables.
22          Further, the record reflects that Moyes realized at least the full face value of the
23   SAVM Receivable. (See Doc. 19-3 at 1234 (“The amount of the SAVM Receivable was
24   added to the balance due under a promissory note from SAVM to Moyes.”); Doc. 19-5 at
25   2 (showing that after the transfer of the SAVM Receivable to Moyes, the Swift note payable
26   to Moyes was satisfied)). This evidence together supports the finding that the SAVM
27   Receivable was collectable.
28          Appellants conceded the collectability of the Redeye Receivable, among others. (Id.


                                                 - 27 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 28 of 47



 1   at 909). Additionally, Swift never treated the Redeye Receivable as uncollectable by
 2   writing it down in their books, and there was no evidence of any effort made by Swift to
 3   collect this receivable. (Doc. 19-3 at 265–67). Thus, the evidence shows that the SAVM
 4   and Redeye Receivables were collectable, and the Court overrules this objection.
 5                 17.     Post-Bankruptcy Book Value of Part 121 Certificate
 6          Appellants assert that the Bankruptcy Court should have made a finding that “[u]pon
 7   exiting bankruptcy, New Swift (as reorganized) placed a $5 million book value on the Part
 8   121 Certificate on its books.” (Doc. 20 at 16). Notably, at and immediately after the
 9   Transaction Date, Swift’s books reflected a book value of $0 for the Part 121 Certificate.
10   (Doc. 19-3 at 188–89). Additionally, Appellants’ own expert agreed that the Part 121
11   Certificate’s $5 million value listed on New Swift’s balance sheet was not a definitive
12   statement as to its value. (Id. at 1081).
13          The book value is not the standard by which Swift’s insolvency was, or should have,
14   been judged, as fair market value is the appropriate standard. (Doc. 19-5 at 74–75). Thus,
15   the book value of $5 million placed on the Part 121 Certificate by New Swift is unreliable
16   and not applicable to the fair market value analysis of insolvency. The Court overrules this
17   objection.
18          D.     Conclusions of Law
19          After thoroughly reviewing the parties’ submissions and the conclusions of law by
20   the Bankruptcy Court de novo, the Court finds that the Bankruptcy Court’s conclusions of
21   law should be adopted in their entirety. In making this determination, the Court further
22   overrules each of the objections made by Appellants to the Bankruptcy Court’s conclusions
23   of law. The Court will address each objection in turn.
24                 1.      The Bankruptcy Court’s Determination that Swift was Insolvent
25                         at the Time of the Transfers Under 11 U.S.C. § 547(b)(3)
26          To prevail on a preference claim under 11 U.S.C. § 547, a trustee must prove that a
27   debtor was insolvent at the time of the alleged transfer. Id. § 547(b)(3), (g). Because the
28   Transfers took place more than 90 days prior to the bankruptcy filing, insolvency at the


                                                 - 28 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 29 of 47



 1   Transfers is not presumed, but must be affirmatively proven. Id. § 547(f). A trustee has
 2   the burden of proving all elements of a preference claim, including insolvency, by a
 3   preponderance of the evidence. 11 U.S.C. § 547(g).
 4          A company is considered insolvent if, “the sum of such entity’s debts is greater than
 5   all of such entity’s property, at a fair valuation, exclusive of [exempted property].” Id.
 6   § 101(32)(A). “If the debtor was a going concern, the court will determine the fair market
 7   price of the debtor’s assets as if they had been sold as a unit, in a prudent manner, and
 8   within a reasonable time.” In re DAK Indus., Inc., 170 F.3d 1197, 1200 n.3 (9th Cir. 1999).
 9   Here, the parties agree that Swift was a “going concern” on the Transaction Date. (Docs.
10   19-2 at 150, 19 at 23, 25 at 12).
11          Appellants argue that Spindler’s and the Bankruptcy Court’s determinations of
12   insolvency did not use the legally appropriate going concern standard, and that Lyon’s
13   determination of solvency used the appropriate standard. (Doc. 19 at 23–35). After
14   considering the parties’ submissions and a de novo review of the legal conclusions of the
15   Bankruptcy Court, the Court finds that the Trustee affirmatively proved that Swift was
16   insolvent on a going concern basis at the time of the Transfers.
17                        a.      Spindler’s Valuation
18          Appellants contend that Spindler improperly relied upon liquidating valuations,
19   rather than appropriate going concern valuations. (Id. at 23). Because the parties agree that
20   Swift was a going concern at the Transaction Date, going concern valuations must be used
21   to determine the value of Swift’s assets. In re DAK Indus., 170 F.3d at 1200 n.3. Here, the
22   Bankruptcy Court found, and the Court agrees, that Spindler used going concern valuations
23   when calculating the value of Swift’s assets.
24                                i.     The Part 121 Certificate
25          The pivotal asset in this case was Swift’s Part 121 Certificate. Spindler valued this
26   asset at $800,000. (Doc. 19-5 at 85). To reach his valuation, Spindler used a going concern
27   fair market valuation analysis. (Id. at 79–85). This analysis primarily examined comparable
28   sales of Part 121 Certificates around the time of the Transaction. (Id.). Notably, these


                                                - 29 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 30 of 47



 1   comparable sales were sales of non-operating Part 121 Certificates, but Spindler adequately
 2   explained how these comparable sales were germane to the valuation of Swift’s Part 121
 3   Certificate. See supra Section III.B.8. Rather than show that Spindler was using liquidation
 4   values, the fact that the only comparable sales available were of non-operating Part 121
 5   Certificates shows that there was little or no market for Swift’s fully operational Part 121
 6   Business. See supra Section III.B.11. This conclusion is supported by the fact that the
 7   comparable sales identified by Spindler were all preceded by unsuccessful pre- and post-
 8   bankruptcy efforts to sell the operational Part 121 Businesses. See supra Section III.B.12.
 9          Appellants argue that the significant cost to obtain a Part 121 Certificate shows that
10   the $800,000 valuation by Spindler uses liquidation values. (Doc. 19 at 23). Yet, because
11   the value of a Part 121 Certificate is tied to the business, rather than independent, cost is
12   not determinative as to value. See supra Section III.C.7. Thus, although Spindler reached
13   his valuation conclusion, in part, by using comparable sales of non-operating Part 121
14   Certificates, he did not use liquidation valuations, but correctly used going concern
15   valuations.
16          Appellants also contend that Spindler’s valuation incorrectly “ascribed no value
17   whatsoever to [Swift’s] Charter Contracts.” (Doc. 19 at 25). The reason that Spindler did
18   not give a positive value to the charter contracts was because they were “generating
19   operating losses” for Swift. (Doc. 19-2 at 969–71). Thus, Spindler’s determination that the
20   charter contracts did not add value to Swift’s Part 121 Certificate was appropriate. See
21   supra Sections III.B.5, III.C.12.
22          Appellants go on to argue that “Spindler did not conduct ‘market research.’” (Doc.
23   19 at 29). Spindler, however, conducted market research using the internet to find publicly
24   available data regarding the sales of airlines with a Part 121 Certificate. (Doc. 19-2 at 991–
25   92). Notably, while arguing that Spindler did not conduct appropriate market research in
26   identifying comparable sales, Appellants’ expert does not provide any additional
27   comparable sales to counter Spindler’s research. (See Doc. 19-5 at 119–40, 165–85).
28          Appellants next argue that the comparable bankruptcies Spindler used were, in fact,


                                                 - 30 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 31 of 47



 1   not comparable to Swift at all. (Doc. 19 at 24–25). While the comparable airlines may not
 2   have been in the exact same position as Swift at the time of the Transaction, (see id. at 29–
 3   30 (noting that Arrow Air was a cargo airline and that the comparable airlines were sold
 4   out of bankruptcy)), they were each airlines that held a Part 121 Certificate and
 5   unsuccessfully tried to sell that Certificate on the open market, (Doc. 19-5 at 81–85).
 6   Spindler adequately explains why the comparable transactions are germane to the valuation
 7   of Swift’s Part 121 Certificate. See supra Section III.B.8. Appellants also contend that
 8   Spindler erred in failing to consider New Swift’s own sale to Nimbos as a comparable sale,
 9   but the facts do not support the assertion that the sale to Nimbos was comparable. See supra
10   Section III.C.15.
11          Appellants further contend that Spindler incorrectly ignored the $5 million book
12   value listed by New Swift for the Part 121 Certificate after New Swift emerged from
13   bankruptcy. (Doc. 19 at 26-27). Yet, Appellants’ own expert agreed that the $5 million
14   book value attributed to the Part 121 Certificate by New Swift was not a definitive
15   statement as to its value because book value is an inappropriate way to value an asset like
16   the Part 121 Certificate. (Doc. 19-3 at 1081). The record clearly shows that book value is
17   an unreliable method to value a Part 121 Certificate, so Spindler was correct in focusing
18   his valuation on the market standard, not a book value standard. See supra Section III.C.17.
19          Appellants also argue that Spindler erred in his conclusion that Swift’s going
20   concern value was subsumed by Spindler’s Part 121 Certificate Valuation. (Doc. 19 at 31–
21   35). However, as the record shows, Swift’s operations were losing significant amounts of
22   money. See supra Section III.B.7. These losses combined with the fact that the value of a
23   Part 121 Certificate is tied to the existing business holding the Certificate, see supra Section
24   III.C.7, show that Spindler was correct in his conclusion that Swift’s going concern value
25   was subsumed by Swift’s Part 121 Certificate valuation. See supra Section III.B.10.
26          Spindler stated in both his trial testimony and his report that he used a going concern
27   valuation to determine if Swift was insolvent at the time of the Transaction and Transfers.
28   (Docs. 19-2 at 972, 19-5 at 75). Because Part 121 Certificates are inextricably connected


                                                  - 31 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 32 of 47



 1   to the existing business that holds them, any value attributable to Swift’s Five Wise Men,
 2   charter contracts, and industry goodwill was necessarily subsumed by the value Spindler
 3   placed on the Part 121 Certificate. The Court finds that the Bankruptcy Court was right to
 4   credit Spindler on this point, and that the Bankruptcy Court’s application of the going
 5   concern legal standard was appropriate.
 6                               ii.     Accounts Receivable and Accounts Payable
 7          Spindler also examined Swift’s accounts receivable and accounts payable. Using
 8   the likelihood of collectability of certain accounts receivable, Spindler adjusted the value
 9   of the accounts receivable on Swift’s balance sheet. (See Doc. 19-5 at 85–86). Spindler
10   determined that the accounts receivable had a fair market value of $579,364 and stated that
11   this reflected a conservative adjustment based on New Swift’s December 31, 2011,
12   financial statements. (See id.). Because of the unlikely chance of collecting the accounts
13   receivable examined by Spindler and New Swift’s December 31, 2011, financial
14   statements, the Court finds that the adjustment to accounts receivable was appropriate.
15          Spindler also added a $1.2 million Transjet account payable that Swift apparently
16   did not include on its December 21, 2011, balance sheet. (See id. at 86–87). After reviewing
17   the record, the Court finds that the adjustments made by Spindler to Swift’s accounts
18   payable were appropriate.
19          Ultimately, Spindler found that “[Swift’s] liabilities exceed[ed] the Fair Market
20   Value of [Swift’s] assets by approximately $2.76 million as of the Transaction Date.” (Doc.
21   19-5 at 87). Spindler arrived at this determination after examining Swift’s balance sheets
22   and making some changes by writing down certain uncollectable accounts receivable,
23   including a Transjet account payable, and including the Part 121 Certificate value. (Id.).
24   After reviewing the record, the Court finds that Spindler’s determination that Swift was
25   insolvent at the time of the Transaction is credible.
26                        b.     Lyon’s Valuation
27          Appellants argue that Lyon, on the other hand, used going concern valuations and
28   correctly determined that Swift was solvent at the time of the Transaction and Transfers.


                                                 - 32 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 33 of 47



 1   (Docs. 19 at 22–34, 19-5 at 139). Lyon’s finding of solvency is based on multiple factors
 2   including his valuation of Swift’s Part 121 Certificate, the arms-length nature of the
 3   Transaction, and New Swift’s ultimate purchase after emerging from bankruptcy. (See
 4   Doc. 19-5 at 135–139, 169–180). After reviewing Lyon’s reports and testimony, the Court
 5   does not find Lyon’s reasoning persuasive.
 6                                i.     Valuation of Swift’s Part 121 Certificate
 7          When discussing the value of an operating Part 121 Certificate, Lyon notes his
 8   experience and contacts in the airline industry, and his knowledge of the cost to obtain a
 9   Part 121 Certificate. (Doc. 19-5 at 136–37). Through this experience, network, and
10   knowledge, Lyon determined that the value of an operating Part 121 Certificate is $4–6
11   million. (Id. at 137). Lyon fails, however, to name any specific examples of himself or his
12   contacts selling a Part 121 Certificate for $4–6 million.
13          Lyon instead relies on his determination of the cost to obtain a Part 121 Certificate
14   to support his valuation. (Doc. 19-3 at 1002-04). Yet, Lyon is very clear that a Part 121
15   Certificate cannot be valued as a standalone asset but must be valued as a part of the
16   existing business to which it is attached. (Id. at 997). Thus, determining the value of a Part
17   121 Certificate based on its general cost would seem faulty, as that analysis would ignore
18   the critical parts of the business holding the Part 121 Certificate, like existing contracts and
19   operating expenses. Certainly, if a Part 121 Certificate must be valued as a part of the
20   existing business to which it is attached, then the value of the existing business must have
21   an impact on the value of the Part 121 Certificate. Valuing a Part 121 Certificate based on
22   the cost to acquire it would exclude the value of the business, be it positive or negative.
23   See supra Section III.C.7.
24          Lyon also notes that to be approved for a Part 121 Certificate, a party must have the
25   “Five Wise Men.” (Doc. 19-5 at 173–74). Lyon testified to the time and challenge of hiring
26   the Five Wise Men to highlight the expense in obtaining a new Part 121 Certificate, rather
27   than purchasing an existing operational Part 121 Certificate. (Doc. 19-3 at 1004–06). Yet,
28   Lyon fails to cite a specific example of a prolonged search for the Five Wise Men or costs


                                                  - 33 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 34 of 47



 1   associated with that search. Instead, he simply notes that Mesa Air has been engaged in a
 2   search for one of the Five Wise Men for at least four months. (Id. at 1004–05).
 3          Thus, while Lyon gives evidence that it can be costly and take considerable time to
 4   acquire a Part 121 Certificate, he does not provide evidence sufficient to support his
 5   assertion that an operating Part 121 Certificate has a value of $4–6 million.
 6                                 ii.    The Arms-Length Nature of the Transaction
 7          Lyon reasons that the Transaction itself provides a comparable sale based, in part,
 8   on the fact that the Transaction was independently undertaken at arm’s length. (Doc. 19-5
 9   at 139). Lyon defines “arm’s length” as a transaction between two unaffiliated parties
10   acting such that no conflict of interest arises. (See id. at 122). Lyon asserts that the fact that
11   the Transaction was undertaken at arm’s length shows that Swift had a positive fair market
12   value and was not insolvent at the time of the Transfers. (Id. at 170–73).
13          The Court agrees that the Transaction was at arm’s length. There is no evidence that
14   the Buyers and Swift had a conflict or affiliation at the time of the Transaction. However,
15   the Court finds Lyon’s analysis of this fact to be an oversimplification. While it is true that
16   the Buyers were at arm’s length, it is also true that the Buyers did not personally guarantee
17   or take on any of Swift’s debt, but simply took equity ownership of Swift and its assets
18   subject to Swift’s liabilities for a de minimis payment of $100. (Doc. 19-2 at 170–71).
19          Rather than show that Swift was solvent, such an arm’s-length transaction more
20   likely shows that the Buyers believed they could put Swift’s assets to use regardless of its
21   solvency. Should the Buyers be wrong, they would not take on any personal loss other than
22   the $100 payment. Should the Buyers be right, they would realize benefits from a relatively
23   low-risk venture. See supra Section III.B.11. Thus, the Court is not persuaded by the arm’s
24   length nature of the Transaction that Swift was solvent.
25                                 iii.   New Swift’s Purchase After Exiting Bankruptcy
26          Lyon further argues that New Swift’s sale to Nimbos provides the best comparative
27   sale to determine the value of Swift’s Part 121 Certificate. (See Doc. 19-5 at 178–79).
28   Though, this sale only occurred after New Swift secured significant financing, dropped


                                                   - 34 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 35 of 47



 1   numerous unfavorable contracts, shed its debt, and reduced its lease payments for certain
 2   aircraft. See supra Section III.C.15. Thus, the facts do not support the assertion that the
 3   sale to Nimbos was a comparable sale.
 4          After reviewing Lyon’s reports and testimony, the Court does not find Lyon’s
 5   reasoning persuasive. Lyon’s valuation of the Part 121 Certificate, his reliance on the arms-
 6   length nature of the Transaction, and his use of Swift’s purchase after bankruptcy to arrive
 7   at a conclusion of solvency are not supported by the record. Thus, the Court does not credit
 8   Lyon’s determination that Swift was solvent at the time of the Transaction.
 9                         c.      Conclusion Regarding Solvency
10          The Court finds Spindler’s analysis regarding insolvency to be supported by the
11   record and finds that Lyon’s analysis is not. While Moyes and Burdette testified that it cost
12   $4–$6 million to purchase the Part 121 Certificate, see supra Sections III.B.4, III.C.7–8,
13   their testimony is not supported by Swift’s books, see supra Section III.C.9. Even if the
14   testimony on cost is credible, it is of little help in valuing the Part 121 Certificate as cost is
15   not an appropriate means to value such an asset. See supra Section III.C.7.
16          The record supports Spindler’s valuation of the Part 121 Certificate, Spindler’s
17   adjustments to accounts receivable, and Spindler’s inclusion of the Transjet payable in
18   Swift’s accounts payable. The Court finds that the evidence, including Spindler’s analysis,
19   the proposed bankruptcy sale for $1.1 million, Burdette and Moyes decision to sell Swift
20   or cease operations, and the fact that the promissory note from SAG and SAM was of no
21   value all strongly support the finding that Swift was insolvent at the Transaction Date.
22   Based on the foregoing, Appellants’ objection is overruled, and the Court affirms the
23   Bankruptcy Court’s conclusion that Swift was insolvent at the time of the Transfers under
24   11 U.S.C. § 547(b)(3).
25                  2.     The Bankruptcy Court’s Valuation Standard for Certain
26                         Receivables in the Transfers for Purposes of Liability Under 11
27                         U.S.C. § 550
28          “The purpose of § 550(a) is ‘to restore the estate to the financial condition it would


                                                   - 35 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 36 of 47



 1   have enjoyed if the transfer had not occurred.’” In re Taylor, 599 F.3d 880, 890 (9th Cir.
 2   2010) (citing In re Straightline Invs., Inc., 525 F.3d 870, 883 (9th Cir. 2008)). 11 U.S.C.
 3   § 550(a) states that, for an avoided preference transfer, “the trustee may recover, for the
 4   benefit of the estate, the property transferred, or, . . . the value of such property.”
 5   Section 550(a) does not define value, but, “[t]ypically, courts equate ‘value’ with the fair
 6   market value of the subject property at the time of the transfer.” In re Brun, 360 B.R. 669,
 7   674 (Bankr. C.D. Cal. 2007); see 5 Collier on Bankruptcy ¶ 550.02[3][a] (Richard Levin
 8   & Henry J. Sommer eds., 16th ed. 2017) (“When the value of the property is recovered, as
 9   opposed to the property itself, the term ‘value’ refers to fair market value.”). “Where the
10   value of the property cannot be easily or readily determined . . . the correct remedy is to
11   return the property, not award an estimate of the value of the property.” In re Taylor, 599
12   F.3d at 892.
13          Appellants argue that the Bankruptcy Court erred in valuing the SAVM and Redeye
14   Receivables at their face value because neither of those receivables were collectable at the
15   time of the Transfers, so they had no fair market value. (See Doc. 19 at 35–37). The Court,
16   however, agrees with the Bankruptcy Court’s factual finding that the SAVM and Redeye
17   Receivables were collectable, see supra Section III.C.16, and had a fair market value equal
18   to their face value.
19          Appellants argue that the Bankruptcy Court incorrectly determined “that the
20   collectability of the SAVM Receivable was ‘irrelevant’ for preference purposes.” (Doc. 19
21   at 35). The Bankruptcy Court, however, did not reason that the ultimate collectability of
22   the SAVM Receivable was irrelevant, but found that “[w]hether the SAVM Receivable
23   was collectible on the Transaction Date is irrelevant.” (Doc. 19-2 at 190 (emphasis
24   added)). Because, even if SAVM did not have the funds to pay its bills, Moyes would
25   “make it good,” see supra Section III.C.16, the fair market value of the SAVM Receivable
26   was its face value, even if SAVM did not have the funds to cover the receivable on the
27   Transaction Date. Additionally, the record shows that the benefit Moyes obtained from the
28   receipt of the SAVM receivable was at least the face value of the SAVM Receivable. See


                                                - 36 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 37 of 47



 1   supra Sections III.B.3, III.C.16. Thus, the fair market value of the SAVM Receivable was
 2   “readily determinable,” and the Bankruptcy Court arrived at the correct conclusion of law.
 3          Appellants correctly state that “the proper focus in [Section 550(a)] actions is not
 4   on what the transferee gained by the transaction, but rather on what the bankruptcy estate
 5   lost as a result of the transfer.” (Doc. 19 at 36 (citing In re Maddalena, 16 B.R. 551, 556–
 6   57 (Bankr. C.D. Cal. 1995))). Because both the SAVM and Redeye Receivables were
 7   collectable and had a fair market value that equaled their face value, the Bankruptcy Court
 8   correctly valued these receivables based on what the bankruptcy estate lost. Thus, the Court
 9   affirms the Bankruptcy Court’s conclusion of law regarding the value of the SAVM and
10   Redeye Receivables under 11 U.S.C. § 550 and overrules this objection.
11                 3.     The Bankruptcy Court’s Determination that Appellee Satisfied
12                        its Burden Under 11 U.S.C. § 547(b)(1) and (b)(2)
13          To make a successful preference claim, a trustee must show that an alleged transfer
14   was “to or for the benefit of a creditor” and “for or on account of an antecedent debt owed
15   by the debtor before such transfer was made.” 11 U.S.C. § 547(b)(1)–(2). “Creditor” is
16   defined as an entity that has a claim against the debtor that arose at the time of or before
17   the order for relief concerning the debtor. 11 U.S.C. § 101(10). A “claim” is defined as the
18   right to payment, whether such right is reduced to judgment, liquidated, unliquidated, fixed,
19   contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
20   unsecured. 11 U.S.C. § 101(5). While “antecedent debt” is not defined by the Bankruptcy
21   Code, it is considered “a debt which is incurred prior to the relevant transfer.” Smith ex rel.
22   Estates of Boston Chicken, Inc. v. Arthur Andersen, 175 F. Supp. 2d 1180, 1202 (D. Ariz.
23   2001); see In re Upstairs Gallery, Inc., 167 B.R. 915, 918 (B.A.P. 9th Cir. 1994). The
24   burden is on a trustee to establish each element under § 547(b). In re Smith’s Home
25   Furnishings, Inc., 265 F.3d 959, 967 (9th Cir. 2001).
26          The Bankruptcy Court determined on summary judgment that the relevant transfers
27   satisfied 11 U.S.C. § 547(b)(1)–(2). (Doc. 19-2 at 151). The Court reviews the Bankruptcy
28   Court’s decision to grant summary judgment on an issue de novo, In re Stanton, 303 F.3d


                                                 - 37 -
         Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 38 of 47



 1   939, 941 (9th Cir. 2002), and “may base [its] ruling on any ground supported by the
 2   record.” In re Bullion Reserve of N. Am., 922 F.2d 544, 546 (9th Cir. 1991) (quoting Gilbert
 3   v. Ben-Asher, 900 F.2d 1407, 1410 (9th Cir. 1990)). “The appellate court must determine,
 4   viewing the evidence in the light most favorable to the nonmoving party, whether there are
 5   any genuine issues of material fact and whether the district court correctly applied the
 6   relevant substantive law.” Id.
 7                          a.     11 U.S.C. § 547(b)(1) “To or for the Benefit of a Creditor”
 8            On summary judgment, the Bankruptcy Court determined that “Moyes, Services,
 9   Sales, and the Transjet Subsidiaries were creditors for the Debtor on the Transfer Date.”
10   (Doc. 19-2 at 911). the Bankruptcy Court went on to conclude that the relevant transfers
11   “were transferred to or for the benefit of creditors consisting of (a) Moyes, (b) Services, (c)
12   Sales, and (d) the Transjet Subsidiaries,” and that “the Trustee has satisfied its burden of
13   proof under [11 U.S.C.] § 547(b)(1).” (Id. at 911–12). The Bankruptcy Court based this
14   conclusion on the finding that certain accounts payable held by companies owned or
15   controlled by Moyes were reduced through the transfers of certain accounts receivable held
16   by companies owned or controlled by Moyes.4 (See id.).
17            Appellants assert that, rather than accounts receivable being used to offset accounts
18   payable, the Settlement Agreement and Transfers simply led to Moyes taking a loss on
19   certain notes and new promissory notes to Moyes being created. (Doc. 19 at 38–39).
20   However, the record shows the elimination of debts coinciding with the transfer of assets
21   which supports the Bankruptcy Court’s conclusion that the accounts receivable were used
22   to offset the accounts payable and enable Moyes and his affiliated companies to receive
23   more than they would in a future liquidation. (See Docs. 19-2 at 261, 25-5 at 2, 25-6 at 2,
24   19-2 at 908–912, 19-5 at 292–94 (citing exhibits that show the satisfaction of debts owed
25   by Moyes affiliated debtors to Moyes affiliated creditors at the time of the Transfers)).
26   Regardless of the terminology that is used for the accounts in the Transaction—paid,
27   4
       The details of the Transfers and Transaction are intricate, and the Bankruptcy Court
     provided an excellent summary titled “December 21, 2011 Transaction Chart,” (Doc. 19-2
28   at 261). Appellants also provide a chart of receivables and payables at issue. (Doc. 19 at
     37 n.36).

                                                  - 38 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 39 of 47



 1   waived, settled, or written down—the Transaction ultimately worked to benefit Moyes and
 2   his affiliated companies. Moyes and his affiliated companies were creditors of Swift at the
 3   time of the Transfers, and the record shows that the Transfers were made to or for the
 4   benefit of Moyes and his affiliated companies. Thus, the Bankruptcy Court reached the
 5   correct conclusion in deciding that the burden under 11 U.S.C. § 547(b)(1) was satisfied.
 6                        b.     11 U.S.C. § 547(b)(2) “For or on Account of an Antecedent
 7                               Debt Owed by the Debtor Before Such Transfer was Made”
 8          On summary judgment, the Bankruptcy Court determined that “the Receivables
 9   were transferred to the Moyes Trust, or to Moyes at the same time that the Payables were
10   settled, discharged, and/or released. The transfer of the Receivables was made for or on
11   account of the Payables.” (Doc. 19-2 at 912). The Bankruptcy Court went on to conclude
12   that, “[t]he Payables were antecedent debts because the Debtor owed them to Moyes [and
13   his affiliated companies] before the Transfer Date. Accordingly, the Trustee has satisfied
14   its burden of proof under [11 U.S.C.] § 547(b)(2).” (Id.).
15          Appellants contend that the Bankruptcy Court reached the incorrect conclusion, and
16   that the accounts payable were reduced because, “by virtue of the Settlement Agreement,
17   the identified creditors could no longer seek payment from the Debtor and had to write
18   down the value of receivables they were owed by the Debtor.” (Doc. 19 at 39–40).
19   However, the evidence supports the Bankruptcy Court’s finding that the payables were
20   reduced because of the transfer of the receivables that benefitted Moyes and his affiliated
21   companies.
22          The Swift payable accounts at issue were antecedent debts. They appear on Swift’s
23   books before the Transfer, (Doc. 25-5 at 2), and thus they were “incurred prior to the
24   relevant transfer,” Smith ex rel. Estates of Boston Chicken, 175 F. Supp. 2d at 1202. The
25   presence of the accounts payable on Swift’s books shows that they were owed by the
26   debtor, Swift, as required by 11 U.S.C. § 547(b)(2).
27          The transfer of the receivable accounts was made on account of the payable
28   accounts. The representative for SAG, a Moyes owned company at the center of the


                                                - 39 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 40 of 47



 1   Transfers, stated that accounts receivable owed by other Moyes affiliates could be “offset”
 2   against “all the long-term liabilities” owed by different Moyes affiliates. (Doc. 25-10 at
 3   138). The evidence shows that that understanding motivated the Transfers. The purchase
 4   agreement for the Transaction and the Settlement Agreement show that, around the same
 5   time the accounts receivable in question were transferred, the obligations for the accounts
 6   payable in question were released. (Docs. 19-4 at 42–43, 19-5 at 18–19). The evidence
 7   shows that the accounts receivable were transferred because of the accounts payable so that
 8   they could be offset. Thus, the Bankruptcy Court reached the correct conclusion in deciding
 9   that the burden under 11 U.S.C. § 547(b)(2) was satisfied.
10                        c.     Alter Ego Theory
11          Appellants’ final contention on this point is that the Bankruptcy Court incorrectly
12   concluded that Moyes had an interest in the Transfers through an improper application of
13   alter ego theory. (Doc. 19 at 40–42). The Bankruptcy Court, however, did not pierce the
14   corporate veil or allow claims seeking relief based on alter ego theories. (See Doc. 19-7 at
15   223–24). What the Bankruptcy Court allowed, though, was evidence that could support
16   alter ego claims so long as it was only used to support other claims, like proving Moyes’s
17   interest in the Transfers. (See id.). This evidence included the finding that SAG transferred
18   the SAVM Receivable to Moyes, see supra Section III.B.3, the SAG representative
19   testifying that the Moyes affiliates were run through Moyes and the affiliates’ accounts
20   were “all [Moyes]’s money anyway,” (Doc. 25-10 at 138), Moyes testifying that there was
21   “a different policy with respect to [collecting] intercompany payables then there were
22   payables that were owed to unrelated parties,” (Doc. 19-2 at 1055), and that Swift made no
23   effort to collect certain Moyes affiliated receivables, (Doc. 19-3 at 265–67).
24          This evidence was not used to prove alter ego theories but was instead used to show
25   that Moyes was a creditor who was benefitted by the Transfers. Appellants argue that such
26   a showing defines the term “creditor” too broadly under 11 U.S.C. § 547(b)(1). (See Doc.
27   19 at 40–42). To support this argument, Appellants offer two cases: one from the
28   Bankruptcy Court for the District of Kansas, In re Hertzler Halstead Hospital, 334 B.R.


                                                - 40 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 41 of 47



 1   276 (Bankr. D. Kan. 2005), and one from the Bankruptcy Court for the Northern District
 2   of Texas, In re Southmark Corp., 138 B.R. 831 (Bankr. N.D. Tex. 1992).
 3          The In re Hertzler court found that payments made by a bankrupt debtor to the
 4   owner of a creditor company were not preference payments because the owner was not a
 5   creditor, his company was. In re Hertzler, 334 R.R. at 289. In In re Hertzler, however, it
 6   was the defendant who asserted that he should be treated interchangeably with his company
 7   to avoid certain liabilities. See id. at 285. The court there found that such treatment is used
 8   to prevent fraud, so it would not be appropriately applied to help a defendant escape
 9   legitimate liability. Id. This is not the situation in the instant case, so the In re Hertzler
10   analysis offers little guidance.
11          In In re Southmark, a parent company who guaranteed a subsidiary’s debt to a third
12   party argued that, because of the parent’s guarantee, the subsidiary was a creditor of the
13   parent under § 547(b)(1). In re Southmark, 138 B.R. at 832–34. The court there held that
14   § 547(b)(1) could not be read so broadly as to define payments by parent guarantors on
15   their subsidiaries’ guaranteed debts as “to or for the benefit of a creditor.” Id. at 834. To
16   begin, the instant case does not present anything like the specific situation a parent
17   guarantor lodging a preference claim against a subsidiary for payments made by the parent
18   on the subsidiary’s behalf, so In re Southmark’s applicability is limited. Additionally, the
19   Ninth Circuit has more broadly construed § 547(b)(1), finding guarantors and individual
20   recipients of court-imposed restitution payments to be creditors. See In re Sufolla, Inc., 2
21   F.3d 977, 979 (9th Cir. 1993) (finding a guarantor to be a creditor of the guaranteed debt
22   under § 547(b)(1) because payment of that debt would be to the benefit of the guarantor);
23   In re Silverman, 616 F.3d 1001, 1010 (9th Cir. 2010) (holding that restitution payments
24   can be to or for the benefit of a victim and satisfy § 547(b)(1) even though a victim is not
25   a direct creditor); see also Levit v. Ingersoll Rand Fin. Corp., 874 F.2d 1186, 1190 (7th
26   Cir. 1989) (“A payment (‘transfer’) by Firm to Lender is ‘for the benefit of’ Guarantor
27   under § 547(b)(1) because every reduction in the debt to Lender reduces Guarantor’s
28   exposure.”).


                                                 - 41 -
         Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 42 of 47



 1            Further, in In re Southmark, the involved intercompany accounts receivable and
 2   payable between the parent and the subsidiary were wholly unrelated to the preference
 3   payment to an outside third party. See In re Southmark, 138 B.R. at 832. Thus, the In re
 4   Southmark court held, that § 547(b)(1) could not be read so broadly to include a creditor
 5   for debts wholly unrelated to the preference payment. Id. at 834. Here, the intercompany
 6   accounts receivable and payable between related parties are the subjects of the preference
 7   action at issue, so the In re Southmark analysis is inapplicable.
 8            In the instant case, the Bankruptcy Court did not rely on disallowed alter ego
 9   theories or err in determining that Appellee satisfied its burden under 11 U.S.C. § 547(b)(1)
10   and (b)(2). Thus, even viewing the evidence in the light most favorable to Swift, the Court
11   adopts the Bankruptcy Court’s conclusion that Appellee satisfied its burden under 11
12   U.S.C. § 547(b)(1) and (b)(2) and overrules this objection.
13                  4.      The Bankruptcy Court’s Conclusions Related to Capitalizing
14                          Versus Expensing Depreciable Assets
15            Appellants argue that the Bankruptcy Court erred when it referenced Internal
16   Revenue Code § 263A and “implicitly found that Swift was a ‘producer of real or tangible
17   personal property.’” (Doc. 20 at 17). To begin, Appellants’ contention that the Bankruptcy
18   Court erred when it “implicitly found that Swift was a ‘producer of real or tangible personal
19   property’” disputes a finding of fact and will be treated as such. See R.P.-K ex rel. C.K. v.
20   Dep’t of Educ., Hawaii, No. CIV. 10-00436 DAE, 2012 WL 1082250, at *1 (D. Haw. Mar.
21   30, 2012) (citing Ratanasen v. State of Cal., Dep’t of Health Servs., 11 F.3d 1467, 1469
22   (9th Cir. 1993)) (“[T]o the extent any conclusions of law as stated may be deemed findings
23   of fact, they shall also be considered findings of fact.”). Appellants appear to argue that,
24   because the Bankruptcy Court made this erroneous finding regarding cost to acquire the
25   Part 121 Certificate, it erred in valuing the Part 121 Certificate. This argument was
26   addressed supra in Parts III.C.7–8. Thus, Appellants’ objection is without merit and the
27   Court overrules it.5
28   5
       Even if this argument is a conclusion of law and the Bankruptcy Court erred in reaching
     this conclusion, any resulting error would be harmless because, as the Court found supra

                                                - 42 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 43 of 47



 1                  5.     The Bankruptcy Court’s Taking of Judicial Notice of Certain
 2                         Facts
 3            Appellants’ final argument on appeal is that the Bankruptcy Court erred in taking
 4   judicial notice of certain facts. (Doc. 19 at 42–46). Appellants contend the improperly
 5   noticed facts include an article by J.B. Heaton (the “Heaton Article”) and “most of the
 6   material discussed in Section V.A–E of the [Bankruptcy Court’s] Order.” (Id. at 44, 42
 7   n.41).
 8            Federal Rule of Evidence 201, made applicable to bankruptcy proceedings by
 9   Federal Rule of Bankruptcy Procedure 9017, provides in relevant part, “[a] judicially
10   noticed fact must be one not subject to reasonable dispute in that it is either (1) generally
11   known within the territorial jurisdiction of the trial court or (2) capable of accurate and
12   ready determination by resort to sources whose accuracy cannot reasonably be questioned.”
13   Fed. R. Evid. 201(b). A court may also take judicial notice of its own documents or
14   documents filed before other courts. See Kranich v. Girardi, 720 F. App’x 870, 871 (9th
15   Cir. 2018) (taking judicial notice of documents filed before another court); Reyn’s Pasta
16   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (same); Burbank-
17   Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)
18   (same). When a court takes judicial notice of another court’s records, “it may do so not for
19   the truth of the facts recited therein, but for the existence of the [record], which is not
20   subject to reasonable dispute over its authenticity.” Lee v. City of Los Angeles, 250 F.3d
21   668, 690 (9th Cir. 2001). The decision to take judicial notice is reviewed for an abuse of
22   discretion. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018), cert.
23   denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615 (2019).
24            Appellants argue that the Bankruptcy Court citing the Heaton Article at notes 409
25   and 633 inserted “a new (and undisclosed) ‘expert’ witness after the close of evidence.”
26   (Doc. 19 at 45). The Bankruptcy Court, however, did not go so far. When referencing the
27   at Sections III.C.7–8, the cost to acquire a Part 121 Certificate is not indicative of a Part
     121 Certificate’s value. See In re Manesh, 774 F. App’x 413, 414 (9th Cir. 2019) (noting
28   that Fed. R. Bankr. P. 9005 incorporates Fed. R. Civ. P. 61’s harmless error rule into
     bankruptcy proceedings); In re Schumacher, 617 F. App’x 773, 774 (9th Cir. 2015) (same).

                                                - 43 -
         Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 44 of 47



 1   Heaton Article, note 409 states, in relevant part, that “[t]he [Bankruptcy] Court is not
 2   finding that a solvency opinion should have been obtained by [Appellants] in advance of
 3   the closing of the Transaction. However, the [Bankruptcy] Court does note that neither the
 4   [Appellants] nor the Buyers required a pre-Transaction solvency opinion concerning
 5   Swift.” (Doc. 19-2 at 150 n.409). The Bankruptcy Court did not use the Heaton Article to
 6   make an adverse factual finding regarding Appellants’ actions, but simply noted that
 7   solvency opinions are not uncommon for certain transactions. The same note cites the
 8   American Institute of Certified Public Accountants (AICPA) Standards Regarding
 9   Valuation—which Appellants requested the Bankruptcy Court take judicial notice of—to
10   similarly support the point that business valuations, which include solvency opinions, are
11   not uncommon in certain transactions, like acquisitions. (Doc. 19-2 at 150 n.409). Thus,
12   the Bankruptcy Court did not improperly use the Heaton Article to make any findings at
13   note 409. Even if the Heaton Article was improperly cited, any error was harmless as the
14   AICPA Standards Regarding Valuation provide similar information.
15            When citing the Heaton Article, note 633 states, in relevant part, that “[t]he
16   [Bankruptcy] Court does not find the [Appellants’] failure to obtain a solvency opinion as
17   dispositive as to the question of solvency, but mentions the common practice of obtaining
18   such opinions to further highlight another failure of [Appellants] to protect the interest of
19   Swift in the lead up to the Transaction.” (Id. at 224 n.633). Again, the Bankruptcy Court
20   clearly did not use the Heaton Article to make an adverse factual finding, but simply to
21   note the common practice of obtaining a solvency opinion in certain transactions. Thus,
22   the Bankruptcy Court did not improperly use the Heaton Article to make any findings at
23   note 633. Even if the Heaton Article was improperly cited, any error was harmless as
24   similar information is contained in the AICPA Standards Regarding Valuation.6
25            Appellants’ concern with notice being taken of “most of the material discussed in
26   6
       The Court further notes that any error in citing the Heaton Article regarding Swift’s
     insolvency or Buyer’s knowledge thereof is harmless because there is ample evidence in
27   the record to support the findings that Swift was insolvent at the time of the Transaction,
     see supra Section III.D.1, and that the Buyers were aware of Swift’s insolvency, see supra
28   Section III.B.6.


                                                - 44 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 45 of 47



 1   Section V.A–E of the [Bankruptcy Court’s] Order” appears to reference the notice of
 2   documents filed before other courts within those sections. (See Doc. 19-2 at 108–15). A
 3   court may take judicial notice of documents filed before other courts, not for the truth of
 4   the matters therein, but for their existence. Lee, 250 F.3d at 690. In the sections noted by
 5   Appellants, the Bankruptcy Court merely gives a summary of documents filed before other
 6   courts and does not opine on the truth of the allegations therein. Appellants argue that such
 7   notice is suspect because the Bankruptcy Court took notice on its own rather than “upon
 8   the request of a party to the dispute.” (See Doc. 27 at 17). A court, however, “may take
 9   judicial notice on its own,” and “may take judicial notice at any stage of the proceeding.”
10   Fed. R. Evid. 201(c)(1), (d). Thus, the Bankruptcy Court did not improperly take judicial
11   notice of the filings in Sections V.A–E.
12          Appellants’ final contentions on this point are that the Bankruptcy Court did not
13   provide them with an opportunity to be heard regarding judicial notice and that the
14   Bankruptcy Court never made any findings “as to the ‘propriety of taking judicial notice’
15   or ‘the nature of the act to be noticed.’” (Doc. 27 at 18). Yet, Appellants submitted their
16   concerns regarding judicial notice to the Bankruptcy Court, (see Doc. 19-7 at 475–81), and
17   Appellants had an opportunity to be heard by the Bankruptcy Court on these objections,
18   see Transcript of Hearing or Trial on 12/3/2019, In re Swift Air, L.L.C., No. 14-AP-00534
19   (Bankr. D. Ariz. Dec. 12, 2019), ECF No. 549. It is clear from the transcript of the hearing
20   before the Bankruptcy Court and from the Under Advisement Order that the Bankruptcy
21   Court considered and rejected Appellants’ objections. Thus, Appellants’ contention here is
22   without merit.
23          Because the Bankruptcy Court did not take improper judicial notice of certain facts,
24   and even if it did, any error from such improper notice was harmless, the Bankruptcy Court
25   did not abuse its discretion and Court overrules this objection.
26   IV.    CONCLUSION
27          Based on the foregoing,
28          IT IS ORDERED that the Bankruptcy Court did not have authority to enter a final


                                                - 45 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 46 of 47



 1   order on the preference claims at issue, so the Court considers the Bankruptcy Court’s order
 2   as proposed findings of fact and conclusions of law subject to de novo review.
 3          IT IS FURTHER ORDERED that Appellants’ objections to the Bankruptcy
 4   Court’s proposed findings of fact and conclusions of law are OVERRULED.
 5          IT IS FURTHER ORDERED ADOPTING the Bankruptcy Court’s proposed
 6   findings of fact and conclusions of law in their entirety.
 7          IT IS FURTHER ORDERED:
 8          Granting judgment in favor of Plaintiff avoiding the initial and subsequent transfers
 9   to or for the benefit of Defendants of the receivables owed to the Debtor as follows:
10          1.     The receivable owed by Redeye II, LLC in the amount of $4,174,301 (the
11                 “Redeye Receivable”);
12          2.     The receivable owed by Swift Aviation Management, Inc. in the amount of
13                 $4,516,144 (the “SAVM Receivable”);
14          3.     The receivable owed by Briad Development West, LLC in the amount of
15                 $1,053,936 (the “Briad Receivable”);
16          4.     The receivable owed by SME Steel Contractors, Inc. in the amount of
17                 $589,620 (the “SME Receivable”).
18          Granting judgment in favor of Plaintiff against the Jerry and Vickie Moyes Family
19   Trust as to damages for the avoided Redeye Receivable, Briad Receivable and SME
20   Receivable in the amount of $5,817,857.00, plus interest at the rate of 0.17% per annum
21   from June 27, 2014 to the date of the judgment;
22          Granting final judgment in favor of the Plaintiff against Jerry Moyes and the marital
23   community of Jerry Moyes and Vickie Moyes as damages for the avoided SAVM
24   Receivable, Redeye Receivable and Briad Receivable in the amount of $9,744,381, plus
25   interest at the rate of 0.17% per annum from June 27, 2014 to the date of the judgment; and
26          Granting final judgment in favor of the Plaintiff against Redeye II, LLC, a New
27   Jersey limited liability company, as damages for the avoided Redeye Receivable and Briad
28   Receivable in the amount of $5,228,237, plus interest at the rate of 0.17% per annum from


                                                 - 46 -
      Case 2:20-cv-00855-JAT Document 34 Filed 12/02/20 Page 47 of 47



 1   June 27, 2014 to the date of the judgment.
 2         Granting the Plaintiff post-judgment interest on the foregoing amounts at the rate of
 3   0.17% per annum from the date of the judgment until paid.
 4         Pursuant to Bankruptcy Code, 11 U.S.C. § 550(d), Plaintiff is only entitled to a
 5   single satisfaction of the Redeye Receivable, SAVM Receivable, Briad Receivable, and
 6   SME Receivable.
 7         Pursuant to Federal Rule of Bankruptcy Procedure 8024(a), the Clerk of the Court
 8   shall enter judgment accordingly.
 9         Dated this 1st day of December, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 47 -
